

Exhibit 10.3


EXECUTION VERSION


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


Among


ACCESS TO MONEY, INC.


as Borrower


and


TRM ATM CORPORATION


TRM ATM ACQUISITION CORPORATION


LJR CONSULTING CORP.


And


ACCESS TO MONEY – SL, INC.


as Guarantors


and


THE LENDERS PARTY HERETO


and


LAMPE, CONWAY & CO., LLC
as Administrative Agent and Collateral Agent


Dated as of September 3, 2010

 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 
1.
DEFINITIONS AND CONSTRUCTION
2
       
1.1
Definitions
2
         
1.2
Accounting Terms and Determinations
12
         
1.3
UCC
12
         
1.4
Construction
12
         
1.5
Schedules and Exhibits
13
         
1.6
Obligor’s Knowledge
13
       
2.
THE LOAN
13
       
2.1
The Loan
13
         
2.2
Notes
13
         
2.3
Issuance of Warrant
13
       
3.
USE OF SENIOR LOAN PROCEEDS
13
     
4.
INTEREST RATE
14
       
4.1
Interest Rate
14
         
4.2
Default Rate
14
         
4.3
Post Judgment Interest
14
         
4.4
Calculations
14
         
4.5
Limitation of Interest to Maximum Lawful Rate
14
       
5.
PAYMENTS AND FEES
14
       
5.1
Principal and Interest Payments
14
         
5.2
Intentionally Omitted
15
         
5.3
Late Charge
15
         
5.4
Prepayment of Loan
15
         
5.5
Payment Method and Application
15
         
5.6
Reinstatement of Obligations
15
         
5.7
Maintenance of Loan Account; Statements of Obligations
15
         
5.8
Loss of Margin
16
         
5.9
Savings Clause
16


 
-i-

--------------------------------------------------------------------------------

 
 
6.
TAXES
17
       
6.1
Payment of Taxes
17
         
6.2
Payment of Other Taxes
17
         
6.3
Receipt of Payment
17
         
6.4
Survival
17
       
7.
SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL
18
       
7.1
Personal Property
18
         
7.2
Negotiable Collateral
19
         
7.3
Surety
19
         
7.4
General
19
         
7.5
Collection of Accounts; Proceeds of Collateral
20
       
8.
REPRESENTATIONS AND WARRANTIES
20
       
8.1
Valid Organization, Good Standing and Qualification
20
         
8.2
Licenses
20
         
8.3
Financial Statements
21
         
8.4
No Material Adverse Change in Financial Condition
21
         
8.5
Pending Litigation or Proceedings
21
         
8.6
Due Authorization; No Legal Restrictions
21
         
8.7
Enforceability
21
         
8.8
No Default Under Other Obligations, Orders or Governmental Regulations
21
         
8.9
Governmental Consents
22
         
8.10
Taxes
22
         
8.11
Title to Collateral
22
         
8.12
Names and Addresses
22
         
8.13
Current Compliance
22
         
8.14
United States Pension and Benefit Plans
22
         
8.15
Leases and Contracts
23
         
8.16
Intellectual Property
23
         
8.17
Business Interruptions
23
         
8.18
Affiliate Transactions
23


 
-ii-

--------------------------------------------------------------------------------

 
 

 
8.19
Property of Obligors
23
         
8.20
Inventory Records
24
         
8.21
FEIN
24
         
8.22
Solvency
24
         
8.23
Subordinated Indebtedness
25
         
8.24
Inventory Locations
25
         
8.25
Investment Company Act; Public Utility Holding Company Act
25
         
8.26
Employee Relations
25
         
8.27
Investment Property
25
         
8.28
Common Enterprise
25
         
8.29
Insurance
26
         
8.30
Commercial Tort Claims
26
         
8.31
Accuracy of Representations and Warranties
26
         
8.32
Nature of Business
26
       
9.
AFFIRMATIVE COVENANTS
26
       
9.1
Payment of Principal, Interest and Other Amounts Due
26
         
9.2
Claims for Labor and Materials
26
         
9.3
Existence; Approvals; Qualification;  Compliance with Laws
26
         
9.4
Maintenance of Properties
26
         
9.5
Intellectual Property
27
         
9.6
Insurance
27
         
9.7
Inspections; Examinations
28
         
9.8
Pension Plans
29
         
9.9
Bank Accounts
29
         
9.10
Maintenance of Management
29
         
9.11
Transactions with Affiliates
30
         
9.12
Additional Documents and Future Actions
30
         
9.13
Title to Equipment
30
         
9.14
Taxes
31
         
9.15
Leases
31
         
9.16
Notices
31
         
9.17
Assignment of Claims Act
31


 
-iii-

--------------------------------------------------------------------------------

 



 
9.18
Commercial Tort Claims
31
         
9.19
Instruments; Promissory Notes
32
         
9.20
Future Leases
32
         
9.21
Transfer of Letter of Credit
32
       
10.
NEGATIVE COVENANTS
32
       
10.1
Limitation on Sale and Leaseback
32
         
10.2
Limitation on Indebtedness
32
         
10.3
Loans
32
         
10.4
Investments
32
         
10.5
Guaranties
32
         
10.6
Disposition of Assets
33
         
10.7
Merger; Consolidation; Business Acquisitions; Subsidiaries
33
         
10.8
Liens
33
         
10.9
Letters of Credit
33
         
10.10
Insurance
33
         
10.11
Default Under Other Indebtedness
34
         
10.12
Transactions with Affiliates
34
         
10.13
Name or Chief Executive Address Change
34
         
10.14
Change in Location of Collateral
34
         
10.15
Material Adverse Contracts
34
         
10.16
Restrictions on Use of Proceeds
34
         
10.17
Subordinated Indebtedness
35
         
10.18
Prepayments; Amendments and License Agreements
35
         
10.19
Prohibited Transactions Under ERISA
35
         
10.20
Licenses
36
         
10.21
Trademark and Tradename Licenses
36
         
10.22
Equipment Becoming Fixture
36
         
10.23
Capital Expenditures
36
         
10.24
Distributions; Stock Redemptions
36
         
10.25
Change in Business
37
       
11.
FINANCIAL COVENANTS
37


 
-iv-

--------------------------------------------------------------------------------

 



 
11.1
Minimum Liquidity
37
         
11.2
Fixed Charge Coverage Ratio
37
         
11.3
Funded Debt to EBITDA Ratio
37
       
12.
ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS
37
       
12.1
Annual Statements
37
         
12.2
Projections and Cash Flow
38
         
12.3
Quarterly Statements
38
         
12.4
Tax Returns
38
         
12.5
Audit Reports
38
         
12.6
Reports to Governmental Agencies and Other Creditors
39
         
12.7
Requested Information
39
         
12.8
Compliance Certificates
39
         
12.9
Accountant’s Certificate
39
       
13.
CONDITIONS PRECEDENT TO CLOSING
39
       
13.1
Searches
39
         
13.2
UCC-1 Filings
39
         
13.3
Executed Loan Documents
40
         
13.4
Authorizing Resolutions
40
         
13.5
Governing Documents
40
         
13.6
Material Agreements
40
         
13.7
Good Standing Certificates
40
         
13.8
Insurance
40
         
13.9
Opinions of Counsel
40
         
13.10
Tax Returns
40
         
13.11
Licenses, Approvals, Etc
41
         
13.12
No Material Adverse Change
41
         
13.13
Fees
41
         
13.14
Subordination
41
         
13.15
Other Documents
41
       
14.
DEFAULT AND REMEDIES
41
       
14.1
Events of Default
41


 
-v-

--------------------------------------------------------------------------------

 



 
14.2
Remedies
43
         
14.3
Application of Proceeds
44
         
14.4
Sale or Other Disposition of Collateral
44
         
14.5
Actions With Respect to Accounts
45
         
14.6
Set-Off
47
         
14.7
Turnover of Property Held by the Collateral Agent
47
         
14.8
Delay or Omission Not Waiver
48
         
14.9
Remedies Cumulative
48
         
14.10
Consents, Approvals and Discretion
48
         
14.11
Certain Fees, Costs, Expense Expenditures
48
       
15.
INDEMNIFICATION
50
     
16.
COMMUNICATIONS AND NOTICES
50
     
17.
WAIVERS
51
       
17.1
Waivers
51
         
17.2
Forbearance
52
         
17.3
Limitation on Liability
52
         
17.4
Waiver of Subrogation
52
       
18.
SUBMISSION TO JURISDICTION
53
     
19.
THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
53
     
20.
NO PREJUDICE OR WAIVER; REAFFIRMATION
55
       
20.1
No Prejudice or Waiver
55
         
20.2
Acknowledgments and Reaffirmations
55
       
21.
MISCELLANEOUS
55
       
21.1
Brokers
55
         
21.2
Use of the Lenders’ Names
55
         
21.3
No Joint Venture
56
         
21.4
Survival
56
         
21.5
No Assignment
56


 
-vi-

--------------------------------------------------------------------------------

 



 
21.6
Assignment or Sale by the Lenders
56
         
21.7
Publicity
56
         
21.8
Injunctive Relief
56
         
21.9
Time is of the Essence
57
         
21.10
All Powers Coupled With Interest
57
         
21.11
Disclosure and Disclaimer Regarding Power of Attorney
57
         
21.12
Binding Effect
57
         
21.13
Severability
58
         
21.14
No Third Party Beneficiaries
58
         
21.15
Modifications
58
         
21.16
Holidays
58
         
21.17
Law Governing
58
         
21.18
Integration
58
         
21.19
Exhibits and Schedules
58
         
21.20
Headings
58
         
21.21
Counterparts; Facsimile Signatures
58
         
21.22
Joint and Several
58
         
21.23
Limitation on Damages
58
         
21.24
Waiver of Right to Trial by Jury
59


 
-vii-

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT is made effective as of
September 3, 2010 by and among ACCESS TO MONEY, INC., a Delaware corporation
(f/k/a TRM Corporation, an Oregon Corporation) (the “Borrower”); TRM ATM
CORPORATION, TRM ATM ACQUISITION CORPORATION, LJR CONSULTING CORP., and ACCESS
TO MONEY-SL, INC. (each individually, a “Guarantor” and collectively, the
“Guarantors”); LAMPE, CONWAY & CO., LLC, as administrative agent (in such
capacity, the “Administrative Agent”) and as collateral agent (in such capacity,
the “Collateral Agent”) and the lenders (as defined in Section 1).
 
WHEREAS, on April 18, 2008, the Borrower issued and sold to LC Capital Master
Fund, Ltd. (“LC Capital”), and LC Capital purchased from the Borrower, notes in
an aggregate principal amount of $11,000,000 due April 18, 2011 (the “Existing
Notes”) all upon the terms and subject to the conditions set forth in that
certain Securities Purchase Agreement dated April 18, 2008 by and among the
Borrower, Administrative Agent, Collateral Agent and the LC Capital Master Fund,
Ltd. (the “Original Purchase Agreement”);
 
WHEREAS, in accordance with that certain Original Purchase Agreement, the
Borrower, certain subsidiaries of the Borrower and the Collateral Agent entered
into that certain Guarantee and Collateral Agreement dated April 18, 2008 (the
“Original Security Agreement”);
 
WHEREAS, on May 30, 2008, LC Capital irrevocably sold and assigned to
Cadence Special Holdings II, LLC (“Assignee”), and Assignee purchased from LC
Capital, 10% of LC Capital’s rights and obligations as a purchaser under the
Original Purchase Agreement upon the terms and subject to the conditions set
forth in that certain Assignment and Assumption Agreement dated May 30, 2008 by
and between LC Capital and Assignee (the “Assignment Agreement”);
 
WHEREAS, Borrower and Sovereign Bank (the “Senior Lender”) are entering into
that certain Loan and Security Agreement dated on or about the date hereof, (as
amended, restated, supplemented, modified, renamed, extended or refinanced from
time to time in accordance with its provisions, the “Senior Loan Agreement”)
which provides a term loan facility to the Borrower in the principal amount of
$5,500,000.00 (the “Senior Term Loan”);
 
WHEREAS, in accordance with the Senior Loan Agreement, the Borrower has agreed
to use proceeds of the Senior Term Loan to repay to the Lenders a portion of the
principal amount outstanding on the Existing Notes;
 
WHEREAS, the Borrower has requested that the Lenders permit the Borrower to
secure all of the Borrower’s obligations under the Senior Loan Agreement and its
related loan documents by granting the Senior Lender a first priority security
interest in substantially all of the Borrower’s assets;
 
WHEREAS, the Lenders and Borrower wish to amend and restate the Original
Purchase Agreement and Original Security Agreement in their entirety to become
effective on and as of the date hereof in order to reflect such modified terms;
and

 
 

--------------------------------------------------------------------------------

 

WHEREAS, on the date hereof, the Borrower and the Lenders desire to amend and
restate the Existing Notes as set forth herein and the Borrower desires to issue
to the Lenders new notes (the “Notes”) reflecting such modified terms.
 
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any extensions of credit now or hereafter made to or for the benefit of
Borrower under this Agreement, the parties hereto, intending to be legally bound
hereby, agree that the Original Purchase Agreement and the Original Security
Agreement are hereby amended and restated in full as set forth below:
 
1.           DEFINITIONS AND CONSTRUCTION.
 
1.1           Definitions The following words and phrases as used in capitalized
form in this Agreement, whether in the singular or plural, shall have the
meanings indicated:
 
Account Debtor means any Person who is or who may become obligated under, with
respect to, or on account of, an Account.
 
Accounts means, with respect to a Person, all of such Person’s now owned and
hereinafter acquired rights to payment for goods sold or leased or for services
rendered which is not evidenced by any instrument or chattel paper, whether or
not it has been earned by performance, and any other property or interest in
property that is classified as an account pursuant to the UCC.
 
Additional Percentage means (i) 0.00% on and after the Closing Date but prior to
the first anniversary of the Closing Date (ii) 0.25% on and after the first
anniversary of the Closing Date but prior to the second anniversary of the
Closing Date; (iii) 1.00% on and after the date of the second anniversary of the
Closing Date but prior to the third anniversary of the Closing Date; (iv) 2.50%
on and after the third anniversary of the Closing Date but prior to the fourth
anniversary of the Closing Date or (v) 5.00% on and after the fourth anniversary
of the Closing Date.
 
Administrative Agent shall have the meaning assigned to such term in the
Preamble.
 
Affiliate means, with respect to any Person, (a) any officer, director or
managing member of such Person, (b) any Subsidiary of such Person, and (c) any
other Person (other than a Subsidiary) that, (i) directly or indirectly through
one or more intermediaries, controls or is controlled by, or is under common
control with, such Person, (ii) directly or indirectly beneficially owns or
holds ten percent (10%) or more of any class of Voting Stock of such Person or
any Subsidiary of such Person, or (iii) ten  percent (10%) or more of the Voting
Stock of which is directly or indirectly beneficially owned or held by such
Person or a Subsidiary of such Person.  The term “control” means the possession
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of the Voting
Stock, by contract or otherwise.
 
Agreement means this Amended and Restated Loan Agreement, as the same may be
amended, restated, supplemented or otherwise modified from time to time.

 
-2-

--------------------------------------------------------------------------------

 

Applicable Cash Percentage shall mean, for any day, with respect to any Loan,
7.00% per annum.
 
Applicable Law means, with respect to any Person, all provisions of
constitutions, statutes, regulations and orders of any Governmental Authority
applicable to such Person or its property, including, without limitation, all
orders and decrees of all courts and arbitrators in proceedings or actions to
which such Person is a party.  In respect of contracts relating to interest or
finance charges that are made or performed in the State of New Jersey,
“Applicable Law” shall mean the laws of the U.S., including without
limitation 12 U.S.C. §§ 85 and 86(a), as amended from time to time, and any
other statute of the U.S. now or at any time hereinafter prescribing the maximum
rates of interest on loans and extensions of credit, and the laws of the State
of New Jersey.
 
Applicable PIK Percentage shall mean, for any day, with respect to any Loan,
10.00% per annum.
 
Assignment Agreement shall have the meaning assigned to such term in the
Recitals.
 
Bankruptcy Code means the United States Bankruptcy Code (11 U.S.C. § 101
et seq.), as amended, and any successor statute.
 
Benefit Plan means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which Borrower, any Subsidiary of Borrower, or any ERISA Affiliate
has been an “employer” (as defined in Section 3(5) of ERISA) within the past six
years.
 
Books means all of a Person’s books and records, including without
limitation,  ledgers; records indicating, summarizing, or evidencing such
Person’s properties or assets (including the Collateral) or liabilities; all
information relating to such Person’s business operations or financial
condition; and all computer programs, disk or tape files, printouts, runs or
other computer prepared information.
 
Borrower means Access to Money, Inc., a Delaware corporation, and its successors
and assigns.
 
Business Day means any day that is not a Saturday, Sunday, or other day on which
commercial banks in New Jersey are authorized or required to close.
 
Capital Expenditures mean any expenditure that would be classified as a capital
expenditure in accordance with GAAP; provided that for the purposes of this
Agreement, Capital Expenditures shall not include expenditures for income
producing ATM machines purchased or leased by Borrower in the ordinary course of
its business.
 
Capitalized Lease means any lease of Property, the obligations for the rental of
which are required to be capitalized in accordance with GAAP.
 
Capitalized Lease Obligations means all amounts payable with respect to a
Capitalized Lease.

 
-3-

--------------------------------------------------------------------------------

 

Change of Control shall mean the occurrence, other than in connection with the
Transactions, of any of the following on or after the Closing Date:
 
(a)            the direct or indirect sale, lease, transfer, conveyance, or
other disposition, in one or a series of related transactions, of all or
substantially all of the assets of Borrower and its Subsidiaries, taken as a
whole;
 
(b)           any “person” or “group” (within the meaning of Sections 13(d)
and 14(d)(2) of the Exchange Act) becomes the “beneficial owner” (within the
meaning of Rule 13d-3 of the SEC under the Exchange Act) of more than 40% of the
Equity Interests of the Issuer having the right to vote for the election of
members of the Board of Directors thereof;
 
(c)            individuals who on the Closing Date constitute the Board of
Directors of Borrower (together with any new directors whose appointment by the
Board of Directors of Borrower or whose nomination by the Board of Directors of
Borrower for election by Borrower’s stockholders was approved by a vote of at
least a majority of the members of the Board of Directors then in office who
either were members of the Board of Directors on the Closing Date or whose
appointment or nomination for election was previously so approved) cease for any
reason to constitute a majority of the members of the board of directors then in
office; and
 
(d)           any change in control (or similar event, however denominated) with
respect to Borrower shall occur under and as defined in any indenture or
agreement in respect of material Indebtedness to which Borrower is a party.
 
Closing Date means the date of this Agreement.
 
Collateral has the meaning set forth in Section 7.4.
 
Collateral Agent shall have the meaning set forth in the Preamble.
 
Commercial Tort Claims shall have the meaning given to such term in the UCC.
 
Common Stock shall mean the Borrower’s Common Stock, no par value per share.
 
Compliance Certificate means a certificate substantially in the form of
Exhibit A and delivered by the chief executive officer or chief financial
officer of Borrower, to the Administrative Agent and the Lenders, as required
under Section 12.8.
 
Control Agreement means any control or similar agreements entered into from time
to time, in form and substance satisfactory to the Required Lenders, pursuant to
which the Collateral Agent, for the benefit of the Secured Parties, obtains
“control” (as defined in the UCC) over operating, main disbursement, investment,
cash management, deposit and similar accounts of any Obligor.
 
Default means an event, condition or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

 
-4-

--------------------------------------------------------------------------------

 

Default Rate has the meaning set forth in Section 4.2.
 
Dollars or $ means freely transferable U.S. Dollars.
 
EBITDA means, for any period, without duplication, the Net Income (or loss) of
Borrower for such period, plus the aggregate amounts deducted in determining
such consolidated Net Income in respect of (i) Interest Expense, (ii) Tax
Expense, (iii) other non-cash charges to include, without limitation, any stock
compensation expenses, any changes in fair value of stock warrants and goodwill
impairment charges, and (iv) depreciation and amortization expenses for such
period, each determined on a consolidated basis in accordance with GAAP.
 
Equipment means all of a Person’s present and hereafter acquired cars, trucks,
vehicles, machinery, machine tools, motors, equipment, furniture, furnishings,
fixtures, trailers, tools, dies, jigs, molds, parts, goods (other than consumer
goods, farm products, or Inventory), wherever located, including, without
limitation (a) any interest of such Person in any of the foregoing, and (b) all
attachments, accessories, accessions, replacements, substitutions, additions,
and improvements to any of the foregoing.
 
ERISA means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., amendments thereto, successor statutes, and regulations or
guidance promulgated thereunder.
 
ERISA Affiliate means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of any Obligor under
IRC Section 414(b), (b) any trade or business subject to ERISA whose employees
are treated as employed by the same employer as the employees of any Obligor
under IRC Section 414(c), (c) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a member of an
affiliated service group of which any Obligor is a member under IRC
Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with any Obligor and whose employees are aggregated with the
employees of any Obligor under IRC Section 414(o).
 
ERISA Event means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of any Obligor, any of its Subsidiaries
or ERISA Affiliates from a Benefit Plan during, a plan year in which it was a
“substantial employer” (as defined in Section 4001(a)(2) of ERISA), (c) the
providing of notice of intent to terminate a Benefit Plan in a distress
termination (as described in Section 4041(c) of ERISA), (d) the institution by
the PBGC of proceedings to terminate a Benefit Plan or Multiemployer Plan,
(e) any event or condition (i) that provides a basis under Section 4042(a)(1),
(2), or (3) of ERISA for the termination of, or the appointment of a trustee to
administer, any Benefit Plan or Multiemployer Plan, or (ii) that may result in
termination of a Multiemployer Plan pursuant to Section 4041A of ERISA, (or the
partial or complete withdrawal within the meaning of Sections 4203 and 4205 of
ERISA, of any Obligor, any of its Subsidiaries or ERISA Affiliates from a
Multiemployer Plan, or (g) providing any security to any Plan under
Section 401(a)(29) of the IRC by any Obligor or any of its Subsidiaries or any
of their ERISA Affiliates.
 
Existing Notes shall have the meaning assigned to such term in the Recitals.

 
-5-

--------------------------------------------------------------------------------

 

Event of Default has the meaning set forth in Section 14.1.
 
Exchange Act shall mean the Securities Exchange Act of 1934, as amended.
 
Exchange Agreements means those certain Exchange Agreements, dated on or about
the date hereof, by and between the Borrower and each of the Lenders.
 
FEIN means Federal Employer Identification Number.
 
Financial Asset means any financial asset, now owned or hereafter acquired that
is classified as a “financial asset” pursuant to Chapter 8 (or Article 8) of the
UCC.
 
Fixed Charge Coverage Ratio means the ratio, calculated for the prior four
consecutive fiscal quarters, of (i) the sum of (a) EBITDA, minus (b)
distributions, minus (c) unfunded capital expenditures, to (ii) the sum of (w)
the amount of  Interest Expense paid in cash during such period, plus (x)
current maturities of long term debt of Borrower, plus (y) current maturities of
Capitalized Lease Obligations plus (z) the amount of cash taxes paid during such
period.
 
Funded Debt shall mean without duplication, all Indebtedness of Borrower for
borrowed money exclusive of the Loan and Subordinated Indebtedness, and all
guaranties of Borrower of any or all of the foregoing.
 
GAAP means generally accepted accounting principles in the United States of
America, in effect from time to time, consistently applied and maintained.
 
General Intangibles means all of a Person’s present and future general
intangibles and other personal property (including contract rights, rights
arising under common law, statutes, or regulations, licenses, lease rights,
permits, approvals, choses or things in action, goodwill, trade secrets,
methods, processes, know-how, formulas, label designs, domain names, domain name
registrations, patents, patent rights and applications, trade names, brand
names, logos, inventions, trademarks and registrations or applications
therefore, servicemarks and registrations or applications therefor, copyrights
and registrations or applications therefor, blueprints, plans, patterns,
drawings, specifications, designs, manufacturing or processing rights, purchase
orders, customer lists, monies due or recoverable from pension funds, route
lists, rights to payment and other rights under any royalty or licensing
agreements, infringement claims, software and computer programs, information
contained on computer disks or tapes, literature, reports, catalogs, deposit
accounts, insurance premium rebates, tax refunds, tax refund claims, government
subsidy payments, databases, all notes and records with respect to any research
and development and all physical embodiments of the foregoing), other than
Inventory, Accounts, Equipment and Negotiable Collateral.  General Intangibles
shall also include, without limitation, all assets necessary to the operation
and maintenance of all present and future websites, including without
limitation, all equipment, lease agreements, hosting agreements, line leases,
intellectual property, copyrights, patents, trademarks, software licenses and
general intangibles, and all intellectual property assets described on
Schedule 8.16.

 
-6-

--------------------------------------------------------------------------------

 

Governing Documents means the certificate or articles of incorporation, by-laws,
partnership agreement, joint venture agreement, operating agreement or other
organizational or governing documents of any Person.
 
Governmental Authority means any nation or government, any federal, state,
county, municipal, parish, provincial or other political subdivision thereof and
any department, commission, board, court, agency or other instrumentality or
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
Guarantor means each of TRM ATM Corporation, TRM ATM Acquisition Corporation,
LJR Consulting Corp., and Access to Money – SL, Inc. and their respective
successors and assigns.
 
Indebtedness, as applied to a Person, means:
 
(A)           all items (except items of capital stock or of surplus) which in
accordance with GAAP would be included in determining total liabilities as shown
on the liability side of a balance sheet of such Person as at the date as of
which Indebtedness is to be determined;
 
(B)            to the extent not included in the foregoing, all indebtedness,
obligations, and liabilities secured by any mortgage, pledge, lien, conditional
sale or other title retention agreement or other security interest to which any
property or asset owned or held by such Person is subject, whether or not the
indebtedness, obligations or liabilities secured thereby shall have been assumed
by such Person; and
 
(C)            to the extent not included in the foregoing, all indebtedness,
obligations and liabilities of others which such Person has directly or
indirectly guaranteed, endorsed (other than for collection or deposit in the
ordinary course of business), sold with recourse, or agreed (contingently or
otherwise) to purchase or repurchase or otherwise acquire or in respect of which
such Person has agreed to supply or advance funds (whether by way of loan, stock
purchase, capital contribution or otherwise) or otherwise to become directly or
indirectly liable.
 
Indemnified Parties has the meaning set forth in Section 15.
 
Interest Expense as applied to Borrower means for any period, the amount of
interest expense on Indebtedness of Borrower for such period, determined in
accordance with GAAP.
 
Interest Payment Dates means (a) April 18 and October 18 of each year,
commencing as of the date of the Original Purchase Agreement, provided if any
such day is not a Business Day, such Interest Payment Date shall be extended to
the next succeeding Business Day and interest shall accrue for each day of such
extension and (b) the date of any payment of principal in accordance with this
Agreement.

 
-7-

--------------------------------------------------------------------------------

 

Interest Period means a period commencing on an Interest Payment Date and ending
on the next succeeding Interest Payment Date determined under clause (a) of the
definition thereof; provided that no Interest Period with respect to any portion
of the Loan shall extend beyond the Maturity Date.  Interest shall accrue from
and including the first day of an Interest Period to but excluding the last day
of such Interest Period.
 
Inventory means all present and future inventory in which a Person has any
interest, including goods held for sale or lease or to be furnished under a
contract of service and all of such Person’s present and future raw materials,
work in process, finished goods, packaging, packing and shipping materials,
goods used or consumed in the Person’s business, component parts, supplies and
returned, rejected or repossessed goods, wherever located.
 
Inventory Locations means each of the locations described on Schedule 8.24, as
such Schedule 8.24 may be amended from time to time pursuant to Section 10.14.
 
Investment Property means any investment property, now owned or hereafter
acquired, that is classified as “investment property” pursuant to the UCC.
 
IRC means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.
 
LC Capital shall have the meaning assigned to such term in the Recitals.
 
Lease means any lease of real estate under which Borrower is the lessee.
 
Leasehold Property means any real estate owned by Borrower which is the subject
of a Lease.
 
Lender or Lenders shall mean, as the context requires, LC Capital Master Fund,
Ltd. and Cadence Special Holdings II, LLC, and their permitted successors and
assigns.
 
Lender Expenses has the meaning set forth in Section 14.11.
 
Licenses means all licenses, permits, consents, approvals, security clearances,
and authorizations issued by a Governmental Authority with respect to or in
connection with the operation of Borrower’s business.
 
Lien means any interest in property securing an obligation owed to, or a claim
by, any Person other than the owner of the property, whether such interest shall
be based on the common law, statute, or contract, whether such interest shall be
recorded, published, registered or perfected, and whether such interest shall be
contingent upon the occurrence of some future event or events or the existence
of some future circumstance or circumstances, including the lien or security
interest arising, from a mortgage, debenture, charge, deed of trust,
encumbrance, pledge, assignment, deposit arrangement, security agreement,
adverse claim or charge, conditional sale or trust receipt, or from a lease,
consignment, or bailment for security purposes and also including reservations,
exceptions, encroachments, easements, rights-of-way, covenants, conditions,
restrictions, leases, and other title exceptions and encumbrances affecting any
real property.
 
Loan has the meaning set forth in Section 2.2.

 
-8-

--------------------------------------------------------------------------------

 

Loan Account has the meaning set forth in Section 5.8.
 
Loan Documents means this Agreement, the Notes, the Subordination Agreements,
the Surety Agreement, and any other assignment or other agreement entered into,
now or in the future, in connection with this Agreement, the Obligations or any
of the transactions contemplated hereunder.
 
Management Group means collectively, Richard Stern, Michael Dolan and Douglas
Falcone, each an individual.
 
Material Adverse Change means (a) a material adverse change, as determined by
the Administrative Agent in good faith, in the business, operations, results of
operations, assets, liabilities or condition (financial or otherwise) of any
Obligor, (b) the material impairment, as determined by the Administrative Agent
in good faith, of any Obligor’s ability to perform its obligations under the
Loan Documents to which it is a party or of the Lenders’, Administrative Agent’s
or Collateral Agent’s ability to enforce the Obligations of the Loan Documents
or to realize upon the Collateral, (c) a material adverse effect, as determined
by the Administrative Agent or Collateral Agent in good faith, on the value of
the Collateral or the amount that the Collateral Agent (for the ratable benefit
of the Secured Parties) would be likely to receive (after giving consideration
to delays in payment and costs of enforcement) in the liquidation of such
Collateral, or (d) a material impairment, as determined by the Administrative
Agent or the Collateral Agent in good faith, of the priority of the Liens in
favor of the Collateral Agent with respect to the Collateral.
 
Maturity Date means October 3, 2015.
 
Multiemployer Plan means a “multiemployer plan” (as defined in
Section 4001(a)(3) of ERISA) to which Borrower, any of its Subsidiaries, or any
ERISA Affiliate has contributed, or was obligated to contribute, within the past
six years.
 
Negotiable Collateral means all of a Person’s present and future letters of
credit, notes, drafts, instruments, Investment Property, Financial Assets,
Capital Stock of direct and indirect Subsidiaries of Borrower, documents,
personal property leases (wherein such Person is the lessor), chattel paper, and
such Person’s Books relating to any of the foregoing.
 
Net Income means income (or loss) of Borrower after Tax Expense and shall have
the meaning given such term by GAAP, provided that there shall be specifically
excluded therefrom (a) gains from the sale of capital assets, (b) net income of
any other Person in which Borrower or any of its Subsidiaries has an ownership
interest, unless received by Borrower or any of its Subsidiaries in a cash
distribution, and (c) any gains arising from extraordinary items, as defined by
GAAP.
 
Non-Assignable Contracts has the meaning set forth in Section 7.1(e).
 
Notes shall have the meaning assigned to such term in the Recitals.

 
-9-

--------------------------------------------------------------------------------

 

Obligations means the Loan, debts, principal, interest (including any PIK
interest and any interest that, but for the provisions of the Bankruptcy Code,
would have accrued), indebtedness arising from any letters of credit issued by
the Lenders, derivative transactions, obligations arising under any swap
agreement (as defined in 11 U.S.C. Section 101), liabilities (including all
amounts charged to the Loan Account pursuant hereto), obligations, fees,
charges, costs, or Lender Expenses (including any fees or expenses that, but for
the provisions of the Bankruptcy Code, would have accrued), lease payments,
guaranties, covenants, and duties owing by Borrower to the Lenders, the
Administrative Agent and the Collateral Agent of any kind and description
(whether pursuant to or evidenced by the Loan Documents or pursuant to any other
agreement between any Lender, the Administrative Agent or the Collateral Agent
and Borrower, and irrespective of whether for the payment of money), whether as
principal or surety, direct or indirect, absolute or contingent, due or to
become due, now existing or hereafter arising, and including any debt,
liability, or obligation owing from Borrower to others that any Lender, the
Collateral Agent or the Administrative Agent may have obtained by assignment or
otherwise, and further including all interest not paid when due and all Lender
Expenses that Borrower is required to pay or reimburse by the Loan Documents, by
law, or otherwise.
 
Obligors mean Borrower and Guarantors, collectively.
 
Operating Agreement means any equipment lease, advertising contract, supply
agreement, employment agreement, collective bargaining agreement or other
similar agreement or contract relating to the operation of the business.
 
Original Loan Amount shall have the meaning assigned to such term in Section
2.1.
 
Original Purchase Agreement shall have the meaning assigned to such term in the
Recitals.
 
Original Security Agreement shall have the meaning assigned to such term in the
Recitals.
 
PBGC means the Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor thereto.
 
Person means and includes natural persons, legal persons, corporations, limited
liability companies, limited partnerships, general partnerships, limited
liability partnerships, joint ventures, trusts, land trusts, business trusts, or
other organizations, irrespective of whether they are legal entities, and any
governments and agencies and political subdivisions thereof.
 
PIK shall have the meaning set forth in Section 4.1.
 
Plan means any employee benefit plan, program, or arrangement maintained or
contributed to by Borrower or with respect to which it may incur liability.
 
Property shall mean all types of real, personal or mixed property and all types
of tangible or intangible property.

 
-10-

--------------------------------------------------------------------------------

 

Related Parties shall mean, with respect to any specified person, such person’s
Affiliates and the respective directors, trustees, officers, employees, agents
and advisors of such person and such person’s Affiliates.
 
Reportable Event means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder.
 
Required Lenders shall mean, at any time, Lenders having Notes representing more
than 50% of the sum of all Notes at such time.
 
Secured Parties has the meaning set forth in Section 19.
 
Senior Loan Agreement shall have the meaning assigned to such term in the
Recitals.
 
Senior Lender shall have the meaning assigned to such term in the Recitals.
 
Senior Term Loan shall have the meaning assigned to such term in the Recitals.
 
Solvent means, with respect to any Person on a particular date, that on such
date (a) at fair valuations, all of the properties and assets of such Person are
greater than the sum of the debts, including contingent liabilities, of such
Person, (b) the present fair salable value of the properties and assets of such
Person is not less than the amount that will be required to pay the probable
liability of such Person on its debts as they become absolute and matured,
(c) such Person is able to realize upon its properties and assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts beyond such Person’s ability
to pay as such debts mature or fall due, and (e) such Person is not engaged in
business or a transaction, and is not about to engage in business or a
transaction, for which such Person’s properties and assets would constitute
unreasonably small capital after giving due consideration to the prevailing
practices in the industry in which such Person is engaged.  In computing the
amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that reasonably can
be expected to become an actual or matured liability.
 
Subordinated Indebtedness means Indebtedness of Borrower which has maturities
and terms, and which is subordinated to payment of the Obligations in a manner,
approved in writing by the Required Lenders, and in each such case any renewals,
modifications or amendments thereof which are approved in writing by the
Required Lenders to the extent required by the Subordination Agreement relating
to such Indebtedness.
 
Subordination Agreements shall mean, collectively, (a) that certain
Subordination Agreement of even date herewith from Douglas Falcone in favor of
the Collateral Agent and (b) that certain Intercreditor and Subordination
Agreement of even date herewith from Lampe, Conway & Co., LLC to Senior Lender.

 
-11-

--------------------------------------------------------------------------------

 

Subsidiary of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Capital Stock having ordinary voting power to elect a
majority of the board of directors (or appoint other comparable managers) of
such corporation, partnership, limited liability company, or other entity.
 
Surety Agreement has the meaning set forth in Section 7.3.
 
Tax Expense as applied to Borrower means for any period, the amount of tax
expense of Borrower for such period, determined in accordance with GAAP.
 
U.S. means the United States of America.
 
UCC means (i) the Uniform Commercial Code as adopted in New Jersey, as it may be
amended, revised or replaced from time to time, and (ii) the Uniform Commercial
Code as in effect from time to time in such other states as any Collateral may
be located, as and to the extent applicable.
 
Warrants means the warrants issued pursuant to the Original Purchase Agreement
by the Company to each Lender, as subsequently amended, modified or exchanged.
 
Warrant Shares means shares of the Borrower’s Common Stock issued upon the
exercise or exchange of any Warrant.
 
1.2           Accounting Terms and Determinations Except as otherwise provided
in this Agreement, all computations and determinations as to accounting or
financial matters shall be made in accordance with GAAP, and all accounting or
financial terms shall have the meanings ascribed to such terms by GAAP as in
effect on the date of determination.  All financial statements to be delivered
pursuant to this Agreement shall be prepared in accordance with GAAP.
 
1.3           UCC Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein.  To the extent that the definitions of any categories or types of
collateral are expanded in any revision to, amendment of or new version of the
UCC, such changed or expanded definitions will apply to this Agreement as of the
effective date of such revision, amendment or new statute.
 
1.4           Construction Unless the context of this Agreement clearly requires
otherwise, references to the plural include the singular, references to the
singular include the plural, the term “including” is not limiting, and the term
“or” has, except where otherwise indicated, the inclusive meaning represented by
the phrase “and/or.”  The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement refer to this Agreement as a whole and not to
any particular provision of this Agreement.  An Event of Default shall
“continue” or be “continuing” until such Event of Default has been cured or
waived in writing by the Required Lenders (or the Administrative Agent acting at
the written direction of the Required Lenders).  Section, subsection, clause,
schedule, and exhibit references are to sections, subsections, clauses,
schedules and exhibits in this Agreement unless otherwise specified.  Any
reference in this Agreement or in the Loan Documents to this Agreement, any of
the Loan Documents or any other document or agreement shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, supplements, and restatements thereto and thereof,
as applicable.

 
-12-

--------------------------------------------------------------------------------

 

1.5           Schedules and Exhibits All of the schedules and exhibits attached
to this Agreement, as they may from time to time be amended or restated, shall
be deemed incorporated herein by reference.
 
1.6           Obligor’s Knowledge Any statements, representations or warranties
that are based upon the best knowledge of any Obligor or an officer thereof
shall be deemed to have been made after due inquiry by such Obligor or such
officer, as applicable, with respect to the matter in question.
 
2.           THE LOAN
 
2.1           The Loan Subject to the terms and conditions of the Original
Purchase Agreement and the Assignment Agreement, the Borrower issued and sold to
the Lenders, and the Lenders purchased from the Company, the Exiting Notes at an
aggregate purchase price of $11,000,000 (as amended from time to time, the
“Original Loan Amount”).
 
2.2           Notes On the date hereof, the Borrower shall use a portion of
proceeds of the Senior Loan to repay to the Lenders a portion of Original Loan
Amount whereby the Original Loan Amount shall be reduced to an aggregate amount
of $3,500,000 (the “Loan”).  The Lenders agree to deliver their Existing Notes
to the Borrower and, upon receipt of such Existing Notes, the Borrower shall
deliver the Notes, in form acceptable to the Lenders, to the Lenders evidencing
the face amount of the Loan outstanding on the date hereof and extending the
maturity date of the Notes to the Maturity Date.  The Borrower and Lenders
acknowledge and agree that the Notes constitute “securities” for federal and
state securities laws purposes.
 
2.3           Issuance of Warrant
 
(i)           Subject to and upon the terms and conditions set forth in the
Original Purchase Agreement, the Borrower issued to the Lenders, Warrants to
purchase 12,500,000 Warrant Shares in the aggregate.  Pursuant to the Exchange
Agreements, on or around the date hereof, the Borrower issued Warrant Shares to
the Lenders.
 
(ii)          So long as LC Capital holds an aggregate of 4,000,000 Warrant
Shares, upon the request of LC Capital from time to time, LC Capital shall be
entitled to appoint and the Borrower shall take all necessary corporate action
to appoint to its board of directors one designee selected by LC Capital.
 
(iii)         So long as LC Capital holds an aggregate of 7,000,000 Warrant
Shares, upon the request of LC Capital from time to time, LC Capital shall be
entitled to appoint and the Borrower shall take all necessary corporate action
to appoint to its board of directors three designees selected by LC Capital.
 
3.           USE OF SENIOR LOAN PROCEEDS The Borrower shall use a portion of the
proceeds of the Senior Loan to repay to the Lenders a portion of Original Loan
Amount as set forth in Section 2.2.

 
-13-

--------------------------------------------------------------------------------

 

4.           INTEREST RATE
 
4.1           Interest Rate
 
(i)           From the date of issuance of the Existing Notes until the date
immediately prior to the date hereof, the principal balance of the Loan shall
bear interest at a rate per annum equal to 13.00%.
 
(ii)          From and after the date hereof, (a)  the Loan shall bear interest
at a rate per annum equal to (a) for each Interest Period ending on an Interest
Payment Date on which the Borrower pays all accrued and unpaid interest on the
Loans in cash, the Applicable Cash Percentage plus the Additional Percentage and
(b) for each other Interest Period, the Applicable PIK Percentage plus the
Additional Percentage.
 
4.2           Default Rate Interest will accrue on the principal balance of the
Loan after the occurrence of an Event of Default or Maturity Date of three
percent (3%) in excess of the applicable interest rate calculated in accordance
with Section 4.1 (the “Default Rate”).  Obligors acknowledge and agree that the
Default Rate is reasonable in light of the increased risk of collection of the
sums due under the Loan after occurrence of an Event of Default and the costs
and expenses of Lenders related thereto.
 
4.3           Post Judgment Interest Any judgment obtained for sums due
hereunder or under the Loan Documents will accrue interest at the applicable
Default Rate set forth above until paid.
 
4.4           Calculations Interest will be computed on the basis of a year
of 365 days and paid for the actual number of days elapsed.
 
4.5           Limitation of Interest to Maximum Lawful Rate In no event will the
rate of interest payable hereunder exceed the maximum rate of interest permitted
to be charged by applicable law (including the choice of law rules) and any
interest paid in excess of the permitted rate will be refunded to
Borrower.  Such refund will be made by application of the excessive amount of
interest paid against any sums outstanding hereunder and will be applied in such
order as the Required Lenders may determine.  If the excessive amount of
interest paid exceeds the sums outstanding, the portion exceeding the sums
outstanding will be refunded in cash by such Lenders.  Any such crediting or
refunding will not cure or waive any Event of Default.  Borrower agrees that in
determining whether or not any interest payable hereunder exceeds the highest
rate permitted by law, any nonprincipal payment, including without limitation
prepayment fees and late charges, will be deemed to the extent permitted by law
to be an expense, fee, premium or penalty rather than interest.
 
5.           PAYMENTS AND FEES
 
5.1           Principal and Interest Payments Interest on each Loan shall be
payable on the Interest Payment Date, at the Borrower’s option (i) in cash or
(ii) in kind (“PIK”) in the form of additional Loans (valued at 100% of the face
amount thereof, which shall be rounded upward to the nearest $1.00); provided,
however, that the Borrower may not pay interest in cash except as permitted
under the Senior Loan Agreement.  To the extent not previously paid, the Loan
shall be due and payable on the Maturity Date together with accrued and unpaid
cash interest on the principal amount to be paid to but excluding the date of
payment.  The Borrower shall pay all such amount to the Lenders on the Maturity
Date or, if the Maturity Date is not a Business Day, on the next preceding
Business Day.

 
-14-

--------------------------------------------------------------------------------

 

5.2           Intentionally Omitted
 
5.3           Late Charge In the event that Borrower fails to pay any principal,
interest or other fees or expenses payable hereunder for a period of at least
three (3) days, in addition to paying such sums, Borrower will pay to the
Lenders, the Administrative Agent or the Collateral Agent, as the case may be, a
late charge equal to five percent (5%) of such past due payment as compensation
for the expenses incident to such past due payment.
 
5.4           Prepayment of Loan At any time, Borrower may prepay all or any
part of the principal balance of the Loan plus accrued and unpaid PIK interest
thereon, following delivery of not less than thirty (30) days prior written
notice to the Lenders.  All prepayments will be applied to the regularly
scheduled payments in the inverse order in which they are due.
 
5.5           Payment Method and Application
 
(i)           Application of Payments.  All payments payable to Lenders shall be
paid directly to such Lender at the office identified by it or as otherwise
directed by such Lender in writing from time to time, and each such payment that
is payable to the Administrative Agent or the Collateral Agent shall be paid
directly to the Administrative Agent or Collateral Agent, as applicable, at
their respective offices identified to the Borrower in writing from time to
time.
 
(ii)          Immediately Available Funds.  All payments are to be made in
immediately available funds, except as paid in kind pursuant to and in
accordance with Section 5.1. If any Lender, the Administrative Agent or the
Collateral Agent accepts payment in any form other than in immediately available
funds, such payment shall not be deemed to have been made until the funds
comprising such payment have actually been received by or made available to such
Lender, the Administrative Agent or the Collateral Agent.
 
(iii)         Event of Default.  Notwithstanding anything herein or elsewhere to
the contrary, upon the occurrence of an Event of Default, any and all payments
received by any Lender on account of any of the Obligations may be applied to
costs, indemnities, fees, interest and principal constituting Obligations in
such order as such Lender, in its discretion, elects.
 
5.6           Reinstatement of Obligations If any Obligor makes a payment or
payments and such payment or payments, or any part thereof, are subsequently
invalidated, declared to be fraudulent or preferential, set aside or are
required to be repaid to a trustee, receiver, or any other person under
any  bankruptcy act, state or federal law, common law or equitable cause, then
to the extent of such payment or payments, the obligations or part thereof
hereunder intended to be satisfied shall be revived and continued in full force
and effect as if said payment or payments had not been made.
 
5.7           Maintenance of Loan Account; Statements of Obligations The
Administrative Agent shall maintain an account on its books in the name of
Borrower (the “Loan Account”) on which Borrower will be charged with the Loan
made by each Lender to Borrower, including, accrued interest, Lender Expenses,
and any other payment Obligations of Borrower.  The Administrative Agent shall
render monthly statements regarding the Loan Account to Borrower, including
principal, interest, fees, and including an itemization of all charges and
expenses constituting Lender Expenses owing, and such statements shall be
conclusively presumed to be correct and accurate, and shall constitute an
account stated between Borrower and the Lenders unless, within ten (10) days
after receipt thereof by Borrower, Borrower shall deliver to the Administrative
Agent written objection thereto describing the error or errors contained in any
such statements.

 
-15-

--------------------------------------------------------------------------------

 

5.8           Loss of Margin In the event that any present or future law, rule,
regulation, treaty or official directive or the interpretation or application
thereof by any central bank, monetary authority or governmental authority, or
the compliance with any guideline or request of any central bank, monetary
authority or governmental authority (whether or not having the force of law):
 
(i)           subjects any Lender, the Administrative Agent or the Collateral
Agent to any tax with respect to any amounts payable under this Agreement or the
other Loan Documents by Borrower or otherwise with respect to the transactions
contemplated under this Agreement or the other Loan Documents (except for taxes
on the overall net income of such Lender imposed by the U.S. or any political
subdivision thereof); or
 
(ii)           imposes, modifies or deems applicable any deposit insurance,
reserve, special deposit, capital maintenance, capital adequacy, or similar
requirement against assets held by, or deposits in or for the account of, or
loans or advances or commitment to make loans or advances by, or letters of
credit issued or commitment to issue letters of credit by any Lender; or
 
(iii)           imposes upon any Lender any other condition with respect to
extensions of credit or the commitment to make extensions of credit under this
Agreement, and the result of any of the foregoing is to increase the costs of
such Lender, reduce the income receivable by or return on equity of such Lender
or impose any expense upon such Lender in each case related to any extensions of
credit made by such Lender or commitments by such Lender to extensions of credit
under this Agreement, such Lender shall so notify Borrower in writing.  Borrower
agrees to pay such Lender the amount of such increase in cost, reduction in
income, reduced return on equity or capital, or additional expense within ten
(10) days after presentation by such Lender of a statement concerning such
increase in cost, reduction in income, reduced return on equity or capital, or
additional expense.  Such statement shall set forth a brief explanation of the
amount and such Lender’s calculation of the amount (in determining such amount
such Lender may use any reasonable averaging and attribution methods), which
statement shall be conclusively deemed correct absent manifest error.  If the
amount set forth in such statement is not paid within twenty (20) days after
such presentation of such statement, interest will be payable on the unpaid
amount at the Default Rate from the due date until paid, both before and after
judgment.
 
5.9           Savings Clause Anything contained in this Agreement or any other
Loan Documents to the contrary notwithstanding, the obligations of Borrower with
respect to the repayment of the outstanding principal balance of the Loan shall
be limited to a maximum aggregate amount equal to the greater of (a) the loan
proceeds and the value of all other consideration and benefits received by or
for the benefit of such Borrower in connection with the financing transactions
contemplated hereunder, or (b) the largest amount that would not render its
obligations with respect thereto subject to avoidance as a fraudulent transfer
or conveyance under Section 548 of Title 11 of the United States Code or any
applicable provisions of comparable state, federal, provincial or other
applicable law of any jurisdiction (collectively, the “Fraudulent Transfer
Laws”), if and to the extent such Borrower (or trustee on its behalf) has
properly invoked the protections of the Fraudulent Transfer Laws.  In making
such determination, all rights of subrogation and contribution of Borrower with
respect to such obligations shall be deemed to be an asset of Borrower.

 
-16-

--------------------------------------------------------------------------------

 

6.           TAXES
 
6.1           Payment of Taxes Any and all payments by Borrower to or for the
account of the Lenders, the Collateral Agent or the Administrative Agent
hereunder or under any other Loan Document shall be made free and clear of, and
without deduction for, any and all present or future taxes, duties, levies,
imposts, deductions, charges or withholdings, and all liabilities with respect
thereto, excluding, in the case of the Lenders, taxes imposed on its income, and
franchise taxes imposed on it, by the jurisdiction under the laws of which such
Lender is organized or any political subdivision thereof (all such non-excluded
taxes, duties, levies, imposts, deductions, charges, withholdings and
liabilities being hereinafter referred to as “Taxes”).  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable under
this Agreement or any other Loan Document to any Lender, the Administrative
Agent or the Collateral Agent, (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) such Lender, the
Administrative Agent or the Collateral Agent receives an amount equal to the sum
it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with Applicable
Law, and (iv) Borrower shall furnish to such Lender, the Administrative Agent or
the Collateral Agent the original or a certified copy of the receipt evidencing
payment thereof.
 
6.2           Payment of Other Taxes In addition, Borrower agrees to pay any and
all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under this Agreement or any other Loan Document or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Loan
Document (hereinafter referred to as “Other Taxes”).
 
6.3           Receipt of Payment Within thirty (30) days after the date of any
payment of Taxes or Other Taxes, Borrower shall furnish to each Lender and the
Administrative Agent the original or a certified copy of the receipt evidencing
such payment.
 
6.4           Survival Without prejudice to the survival of any other agreement
of Borrower hereunder, the agreements and obligations of Borrower contained in
this Section shall survive the termination of this Agreement and the payment in
full of the Obligations.

 
-17-

--------------------------------------------------------------------------------

 

7.           SECURITY; COLLECTION OF RECEIVABLES AND PROCEEDS OF COLLATERAL
 
7.1           Personal Property As security for the full and timely payment and
performance of all Obligations, the Obligors hereby grant to the Collateral
Agent, and its successors and assigns, for the ratable benefit of the Secured
Parties, a second priority (subject only to the first priority granted to the
Senior Lender), perfected security interest in all personal property of each
Obligor, wherever located, now owned or hereafter acquired, including without
limitation the following:
 
(i)           All present and future Accounts, contract rights, chattel paper,
instruments and documents and all other rights to the payment of money whether
or not yet earned, for services rendered or goods sold, consigned, leased or
furnished or otherwise, in all cases together with (i) all goods (including any
returned, rejected, repossessed or consigned goods), the sale, consignment,
lease or other furnishings of which shall give or may give rise to any of the
foregoing, (ii) all rights as a consignor, consignee, unpaid vendor or other
lien or in connection therewith, including stoppage in transit, set-off,
detinue, replevin and reclamation, (iii) all General Intangibles related
thereto, (iv) all credit insurance, guaranties, mortgages, security interests,
assignments, and other encumbrances on real or personal property, leases and
other agreements or property securing or relating to any of the foregoing,
(v) choses-in-action, claims and judgments related to or arising out of any of
the foregoing, and (vi) any return or unearned premiums, which may be due upon
cancellation of any insurance policies.
 
(ii)          All present and future Inventory (including but not limited to
goods held for sale or lease or furnished or to be furnished under contracts for
service), and all documents of title covering any of such goods or Inventory.
 
(iii)         All present and future General Intangibles.
 
(iv)          All present and future Equipment, all documents of title covering
any of such Equipment and all manuals of operation, maintenance or repair.
 
(v)           All present and future rights in all proceeds of all licenses,
permits, approvals, license rights, agreements and General Intangibles with
respect to which there are valid and enforceable legal or contractual
restrictions prohibiting the collateral assignment or granting of a security
interest (the “Non-Assignable Contracts”), including without limitation all
proceeds from the sale, transfer or liquidation of such Non-Assignable Contracts
and the value allocable to such Non-Assignable Contracts in any sale of business
or assets.
 
(vi)          All present and future general ledger sheets, files, records,
customer lists, books of account, invoices, bills, certificates or documents of
ownership, bills of sale, business papers, correspondence, credit files, tapes,
cards, computer runs and all other data and data storage systems whether in the
possession of any party to this Agreement or any service bureau.
 
(vii)         All letters of credit and letter of credit rights, including the
right to receive payment thereunder and all documentation related thereto, and
all documents of title, negotiable and non-negotiable bills of lading,
electronic bills of lading, shipper’s rights, rights accruing under the law of
agency or estoppel, warranties, claims and insurance proceeds related thereto or
associated therewith.

 
-18-

--------------------------------------------------------------------------------

 

(viii)       All deposits, funds, notes, drafts, instruments (including
promissory notes), documents, policies, evidences and certificates of insurance,
securities, personal property leases and chattel paper and other assets, now or
at any time hereafter on deposit with or in the possession or control of the
Collateral Agent or owing by the Collateral Agent or in transit by mail or
carrier to the Collateral Agent or in the possession of any other Person acting
on the Collateral Agent’s behalf, without regard to whether the Collateral Agent
received the same in pledge, for safekeeping, as agent for collection or
otherwise, or whether the Collateral Agent has conditionally released the same,
and in all assets in which the Collateral Agent now has or may at any time
hereafter obtain a lien, mortgage, or security interest for any reason.
 
(ix)          All deposit accounts maintained by any Obligor with any depository
institution.
 
(x)           All Investment Property.
 
(xi)          All Financial Assets.
 
(xii)         All products and proceeds of the foregoing.
 
7.2           Negotiable Collateral In the event that any Collateral, including
proceeds, is evidenced by or consists of Negotiable Collateral, the Obligors
shall immediately endorse and deliver physical possession of such Negotiable
Collateral to the Collateral Agent, for the ratable benefit of the Secured
Parties, together with any stock powers executed in blank as may be required by
such Collateral Agent.
 
7.3           Surety As further security for the Obligations, Guarantors shall
execute and deliver to the Collateral Agent, for the ratable benefit of the
Secured Parties, the absolute, unconditional, unlimited surety agreement (the
“Surety Agreement”) of Guarantors.  Such Surety Agreement will secure all
Obligations and shall be in form and content acceptable to Collateral Agent.
 
7.4           General The collateral described above in Sections 7.1, 7.2,
and 7.3 is collectively referred to herein as the “Collateral”.  The
above-described security interests, assignments, Liens and guarantees shall not
be rendered void by the fact that no Obligations exist as of any particular
date, but shall continue in full force and effect until the Obligations have
been repaid, the Lenders have no agreement or commitment outstanding under the
Loan Documents pursuant to which Lenders may extend credit to or on behalf of
Borrower and the Lenders have executed termination statements or releases with
respect thereto.  The Collateral Agent agrees to execute and deliver to the
Obligors, at the Obligors’ expense, termination statements and releases with
respect to all Liens in favor of the Collateral Agent encumbering the Collateral
with reasonable promptness after all Obligations have been fully and finally
paid and the Lenders have no agreement or commitment outstanding to extend
credit to or on behalf of Borrower.  IT IS THE EXPRESS INTENT OF THE OBLIGORS
THAT ALL OF THE COLLATERAL SHALL SECURE NOT ONLY THE OBLIGATIONS UNDER THE LOAN
DOCUMENTS, BUT ALSO ALL OTHER PRESENT AND FUTURE OBLIGATIONS OF ANY OBLIGOR TO
LENDERS.

 
-19-

--------------------------------------------------------------------------------

 

7.5           Collection of Accounts; Proceeds of Collateral
 
(a)           General.  Borrower will collect, and will cause each Guarantor to
collect, its Accounts only in the ordinary course of its business.
 
(b)           Items Held in Trust.  Upon the occurrence of an Event of Default,
each Obligor agrees that all monies, checks, notes, instruments, drafts or other
payments relating to or constituting proceeds of any accounts receivable or
other Collateral which come into the possession or under the control of an
Obligor or any employees, agents or other persons acting for or in concert with
any Obligor, shall be received and held in trust by the Collateral Agent, for
the ratable benefit of the Secured Parties, and such items shall be the sole and
exclusive property of the Collateral Agent, for the ratable benefit of the
Secured Parties.  Upon the occurrence of an Event of Default, at the request by
the Required Lenders or Collateral Agent, immediately upon receipt thereof, the
Obligors and such other persons shall remit the same or cause the same to be
remitted, in kind, to the Collateral Agent, for the ratable benefit of the
Secured Parties.  Each Obligor shall deliver or cause to be delivered to the
Collateral Agent, with appropriate endorsement and assignment to the Collateral
Agent, for the ratable benefit of the Secured Parties, with full recourse to the
Obligors, all instruments, notes and chattel paper constituting an account
receivable or proceeds thereof or other Collateral.  The Collateral Agent is
granted a power of attorney by the Obligors with full power of substitution upon
the occurrence of an Event of Default to execute on behalf of any Obligor and in
such Obligor’s name or to endorse Obligor’s name on any check, draft,
instrument, note or other item of payment or to take any other action or sign
any document in order to effectuate the foregoing.  Such power of attorney being
coupled with an interest is irrevocable.
 
8.           REPRESENTATIONS AND WARRANTIES
 
 In order to induce each of the Lenders, the Administrative Agent and the
Collateral Agent  to enter into this Agreement, the Obligors, jointly and
severally, make the following representations and warranties which shall be
true, correct, and complete in all respects as of the date hereof, and shall be
true, correct, and complete in all respects as of the Closing Date, and such
representations and warranties shall survive the execution and delivery of this
Agreement.
 
8.1           Valid Organization, Good Standing and Qualification Each Obligor
is duly incorporated or organized, as the case may be, validly existing and in
good standing under the laws of the applicable state described on Schedule 8.1,
has full power and authority to execute, deliver and comply with the Loan
Documents, and to carry on its business as it is now being conducted and is duly
licensed or qualified as a foreign corporation or other such entity in good
standing under the laws of each other jurisdiction described on Schedule 8.1 and
in which the character or location of the properties owned by it or the business
transacted by it requires such licensing or qualification.
 
8.2           Licenses Each Obligor and its employees, servants and agents have
obtained all licenses, registrations, approvals, security clearances and other
authority as may be necessary to enable it to own and operate its business.

 
-20-

--------------------------------------------------------------------------------

 

8.3           Financial Statements Obligors have furnished to the Administrative
Agent (to furnish to the Lenders) the audited consolidated and consolidating
financial statements of Borrower and its Subsidiaries certified without
qualification by independent public accountants as of December 31, 2009, and all
management and comment letters from such accountants in connection
therewith.  Obligors have furnished to the Lenders and the Administrative Agent
the internally prepared interim financial statements of Obligors as of March 31,
2010.  Such financial statements of Obligors (together with the related notes
and comments), are correct and complete, fairly present in all material respects
the financial condition and the assets and liabilities of Obligors at such
dates, and have been prepared in accordance with GAAP.  With respect to the
interim statements, such statements are subject to year-end adjustment and any
accompanying footnotes.
 
8.4           No Material Adverse Change in Financial Condition There has been
no Material Adverse Change in the financial condition of any Obligor since
March 31, 2010.
 
8.5           Pending Litigation or Proceedings Except as set forth on
Schedule 8.5, there are no judgments outstanding or actions, suits or
proceedings pending or, to the best of each Obligor’s knowledge, threatened
against or affecting any Obligor, at law or in equity or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign.
 
8.6           Due Authorization; No Legal Restrictions The execution and
delivery by the Obligors of the Loan Documents, the consummation of the
transactions contemplated by the Loan Documents and the fulfillment and
compliance with the respective terms, conditions and provisions of the Loan
Documents:  (a) have been duly authorized by all requisite corporate action of
Borrower, (b) will not conflict with or result in a breach of, or constitute a
default (or are not reasonably likely, upon the passage of time or the giving of
notice or both to constitute a default) under, any of the terms, conditions or
provisions of any Applicable Law or any Obligor’s Governing Documents or any
lease, indenture, mortgage, loan or credit agreement or instrument to which any
Obligor is a party or by which any of them may be bound or affected, or any
judgment or order of any court or governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, (c) will not result in
the creation or imposition of any Lien of any nature whatsoever upon any of the
property or assets of any Obligor under the terms or provisions of any such
agreement or instrument, except Liens in favor of the Collateral Agent, and
(d) do not require any consent or approval of the stockholders of any Obligor or
any other Person, except such consents and approvals which have been properly
obtained and are in full force and effect.
 
8.7           Enforceability The Loan Documents have been duly executed by the
Obligors and delivered to the Lenders, the Administrative Agent and the
Collateral Agent and constitute legal, valid and binding obligations of the
Obligors, enforceable in accordance with their terms.
 
8.8           No Default Under Other Obligations, Orders or Governmental
Regulations The Obligors are not in violation of their Governing Documents and
the Obligors are not in default in the performance or observance of any of their
obligations, covenants or conditions contained in any indenture or other
agreement creating, evidencing or securing any Indebtedness or pursuant to which
any such Indebtedness is issued.  The Obligors are not in violation of or in
default under any other agreement or instrument or any judgment or Applicable
Law.

 
-21-

--------------------------------------------------------------------------------

 

8.9           Governmental Consents Other than the filing of appropriate
financing statements, no consent, approval or authorization of or designation,
declaration or filing with or notice to any Governmental Authority on the part
of any Obligor is required in connection with the execution, delivery or
performance by the Obligors of the Loan Documents or the consummation of the
transactions contemplated thereby.
 
8.10         Taxes The Obligors have filed all tax returns which they are
required to file and have paid, or made provision for the payment of, all taxes
which have become due pursuant to such returns or pursuant to any assessment
received by them.  Such tax returns are complete and accurate in all material
respects.  The Obligors do not know of any proposed additional assessment or
basis for any assessment of additional material taxes.
 
8.11         Title to Collateral Borrower has rights in and the power to
transfer the Collateral.  The Collateral is and will be owned by Borrower free
and clear of all Liens of any kind, excepting only Liens in favor of the
Collateral Agent and those Liens permitted under Section 10.8.  Borrower will
defend the Collateral against any claims of all Persons or entities other than
the Collateral Agent.
 
8.12         Names and Addresses During the past five (5) years, Borrower have
not been known by any names (including trade names) other than those set forth
in Schedule 8.12 and have not been located at any addresses other than those set
forth on Schedule_8.19(iv).  The portions of the Collateral which are tangible
property and Borrower’ Books will at all times be located at the addresses set
forth on Schedule 8.19(iv); or such other location determined by Borrower after
prior notice to the Collateral Agent and delivery to the Collateral Agent of any
items requested by the Collateral Agent to maintain perfection and priority of
the Collateral Agent’s Lien against and access to Borrower’s Books and
records.  Schedule 8.19(iv) identifies the chief executive office of Borrower.
 
8.13         Current Compliance The Obligors are currently in compliance with
all of the terms and conditions of the Loan Documents and all Applicable Laws.
 
8.14         United States Pension and Benefit Plans Except as disclosed on
Schedule 8.14, (a) Borrower has no obligations with respect to any Plan, (b) no
ERISA Events, including, without limitation, any “Reportable Event” or
“Prohibited Transaction” (as those terms are defined under ERISA), have occurred
in connection with any Plan of Borrower which might constitute grounds for the
termination of any such Plan by the PBGC or for the appointment by any
U.S. District Court of a trustee to administer any such Plan, (c) all of
Borrower’s Plans meet with the minimum funding standards of Section 302 of
ERISA, and (d) Borrower has no existing liability to the PBGC.  Borrower is not
subject to or bound to make contributions to any Multi-Employer Plan.

 
-22-

--------------------------------------------------------------------------------

 

The present value of the aggregate benefit liabilities under any of the Plans,
determined as of the end of such Plan’s most recently ended plan year on the
basis of the actuarial assumptions specified for funding purposes in such Plan’s
most recent actuarial valuation report, did not exceed the aggregate current
value of the assets of such Plan allocable to such benefit liabilities.  The
term “benefits liabilities” has the meaning specified in Section 4001 of ERISA
and the terms “current value” and “present value” have the meanings specified in
Section 3 of ERISA.  Neither any Obligor nor any ERISA Affiliates have incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under Section 4201 or 4204 of ERISA.
 
8.15         Leases and Contracts Borrower has complied in all material respects
with the provisions of all leases, contracts or commitments of any kind (such as
employment agreements, collective bargaining agreements, powers of attorney,
distribution agreements, license agreements, contracts for future purchase or
delivery of goods or rendering of services, bonus, pension and retirement plans
or accrued vacation pay, insurance and welfare agreements) to which Borrower is
a party and are not in default thereunder.  To the best of Borrower’s knowledge,
no other party is in default under any such leases, contracts, licenses or other
commitments and no event has occurred which, but for the giving of notice or the
passage of time or both, would constitute an event of default
thereunder.  Schedule 8.15 sets forth an accurate list of all material leases,
contracts and commitments to which Borrower is a party or by which any of them
are bound, including, without limitation, any real or personal property leases
to which Borrower is a party.
 
8.16         Intellectual Property Borrower owns or possesses the irrevocable
right to use all of the patents, trademarks, service marks, trade names,
copyrights, licenses, franchises and permits and rights with respect to the
foregoing necessary to own and operate Borrower’s business and to carry on its
business as presently conducted and presently planned to be conducted without
conflict with the rights of others.  Schedule 8.16 sets forth an accurate list
and description of each such patent, trademark, service mark, trade name,
copyright, license, franchise and permit and right with respect to the
foregoing, together with all registration or application numbers or information
with respect thereto.
 
8.17         Business Interruptions Within five (5) years prior to the date
hereof, neither the business, Collateral nor operations of any Obligor has been
materially and adversely affected in any way by any casualty, strike, lockout,
combination of workers, order of the United States, or any state or local
government, or any political subdivision or agency thereof, directed against
such Obligor.  There are no pending or threatened material labor disputes,
strikes, lockouts or similar occurrences or grievances against the business
being operated by any Obligor.
 
8.18         Affiliate Transactions Schedule 8.18 sets forth an accurate list of
all transactions of the Obligors, with each other and with any Affiliate of such
Obligor.
 
8.19         Property of Obligors
 
(i)           Property.  Each Obligor is the owner or lessee of all Property and
holds all Licenses, in each case necessary to conduct operations of the
business, in each case in conformity in all material respects with all
Applicable Laws.
 
(ii)          Licenses.  There is set forth in Schedule 8.19(ii) a description
of all Licenses which have been issued or assigned to each Obligor.  All of such
Licenses are in full force and effect and have been duly issued in the name of,
or validly assigned to, the applicable Obligor, no default or breach exists
thereunder.

 
-23-

--------------------------------------------------------------------------------

 

(iii)         Operating Agreements.  There is set forth in Schedule 8.19(iii) a
description of all material Operating Agreements relating to the operation of
the business of each Obligor.  Each such Operating Agreement is in full force
and effect and no event has occurred which is reasonably likely to result in the
cancellation or termination of any such Operating Agreement or the imposition
thereunder of any liability upon Borrower.
 
(iv)          Office Locations.  There is set forth in Schedule 8.19(iv)
locations of the chief executive office of each Obligor, the locations of all of
such Obligor’s Property, the places where such Obligor’s Books are kept and the
locations of all Equipment and offices used in the operation of such Obligor’s
business.
 
(v)           Leases.  There is set forth in Schedule 8.19(v) a list of all
material Leases, together with a complete and accurate address and legal
description of each parcel of Leasehold Property subject to such Leases and the
name and address of the landlord under each such Lease.  Each Lease is in full
force and effect, there has been no default in the performance of any of its
material terms or conditions by any Obligor, to the best of each Obligor’s
knowledge, any other party thereto, and no claims of default have been asserted
with respect thereto.  The present and contemplated use of all Leasehold
Property is in compliance with all applicable zoning ordinances and regulations
and other Applicable Laws.
 
(vi)          Operation and Maintenance of Equipment.  All of the Equipment and
other tangible personal property owned by the Obligors is in good operating
condition and repair (subject to normal wear and tear) and has been used,
operated and maintained in compliance in all material respects with all
Applicable Laws.
 
8.20         Inventory Records Each Obligor keeps correct and accurate Inventory
records itemizing and describing the kind, type, quality, and quantity of the
Inventory, and such Obligor’s cost therefor.
 
8.21         FEIN The FEIN and state organizational number of each Obligor is:
 

     
FEIN
   
STATE
ORGANIZATIONAL
NUMBER
Access to Money, Inc.
-
 
93-0809419
   
4668713
 
(DE)
TRM ATM Corporation
   
93-1263309
   
671170-86
 
(OR)
TRM ATM Acquisition Corporation
   
26-0726880
   
4403426
 
(DE)
LJR Consulting Corp.
   
22-3493758
   
0100691494
 
(NJ)
Access to Money-SL, Inc.
   
26-4194003
   
4648848
 
(DE)



8.22        Solvency Each Obligor is Solvent.  No transfer of property is being
made by any Obligor and no obligation is being incurred by any Obligor in
connection with the transactions contemplated by this Agreement or the other
Loan Documents with the intent to hinder, delay, or defraud either present or
future creditors of the Obligors.

 
-24-

--------------------------------------------------------------------------------

 

8.23        Subordinated Indebtedness Schedule 8.23 sets forth an accurate list
of all Subordinated Indebtedness currently owed by Borrower, identifying the
payor, the payee, the outstanding principal balance, the applicable interest
rate, the payment terms and all collateral or guaranties securing such
Subordinated Indebtedness.
 
8.24        Inventory Locations
 
(i)           All Inventory.  All of the Obligors’ Inventory is currently
located at one of the locations set forth on Schedule 8.24.  Schedule 8.24 sets
forth the street address and the name of the owner/lessor/warehouseman, as
applicable, for such location.
 
(ii)          Additions to Inventory Locations.  Borrower and the Required
Lenders (or the Administrative Agent at the written direction of the Required
Lenders) may modify Schedule 8.24 to add new Inventory Locations by executing a
written amendment to this Agreement in form and content acceptable to the
Required Lenders, provided that Borrower comply with all of the conditions set
forth in Section 10.14.
 
8.25        Investment Company Act; Public Utility Holding Company Act No
Obligor is an “investment company” or a company “controlled” by an “investment
company” (as each of the quoted terms is defined or used in the Investment
Company Act of 1940, as amended).  No Obligor is a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or a “public utility” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.
 
8.26        Employee Relations Each Obligor has an adequate workforce in place
and is not, except as set forth on Schedule 8.26, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of such Obligor’s employees.
 
8.27        Investment Property Schedule 8.27 sets forth a correct and complete
list of all Investment Property, including any Financial Assets, owned by each
Obligor.  Each Obligor is the legal and beneficial owner of such Investment
Property, including any Financial Assets, as so reflected, free and clear of any
Lien (except for Liens in favor of the Collateral Agent or the Senior Lender),
and has not sold, granted any option with respect to, assigned or transferred or
otherwise disposed of any of its rights or interest therein.
 
8.28        Common Enterprise Borrower expects to derive benefit (and its board
of directors has determined that it may reasonably be expected to derive
benefit), directly and indirectly, from successful operations of its
Subsidiaries.  Each Obligor (other than Borrower) expects to derive benefit (and
the boards of directors or other governing body of each such Obligor has
determined that it may reasonably be expected to derive benefit), directly and
indirectly, from the credit extended by the Lenders hereunder, both in their
separate capacities and as members with the other Obligors of an interrelated
group of companies.  Each Obligor has determined that execution, delivery and
performance of this Agreement and any other Loan Documents to be executed by
such Obligor is within its corporate purpose, will be of direct and indirect
benefit to such Obligor and is in its best interest.

 
-25-

--------------------------------------------------------------------------------

 

8.29         Insurance No notice of cancellation has been received with respect
to any insurance policies required pursuant to Section 12.6 and each Obligor is
in compliance with all conditions contained in such policies.
 
8.30         Commercial Tort Claims No Obligor is the claimant under or with
respect to any Commercial Tort Claim.
 
8.31         Accuracy of Representations and Warranties No representation or
warranty by any Obligor contained herein or in any certificate or other document
furnished by any Obligor pursuant hereto or in connection herewith fails to
contain any statement of material fact necessary to make such representation or
warranty not misleading in light of the circumstances under which it was
made.  There is no fact which any Obligor knows or should know and has not
disclosed to the Lenders and Administrative Agent, which does or may materially
and adversely affect any Obligor or any of their operations.
 
8.32         Nature of Business The Obligors are an independent sales
organization providing services, sales and leasing to businesses who own and
operated automated teller machines.  Neither Borrower nor any Obligor is a
processor or a money service business.
 
9.           AFFIRMATIVE COVENANTS
 
The Obligors, jointly and severally, covenant and agree that, so long as this
Agreement has not been terminated and until full and final payment of the
Obligations, and unless the Required Lenders (or the Administrative Agent acting
at the written direction of the Required Lenders) shall otherwise consent in
writing, each Obligor shall comply with the following:
 
9.1           Payment of Principal, Interest and Other Amounts Due The Obligors
will pay when due all Obligations without setoff, deduction or counterclaim and
without deduction or withholding for or on account of any federal, state or
local taxes.
 
9.2           Claims for Labor and Materials The Obligors will pay or cause to
be paid when due all claims for labor, materials and supplies which, if unpaid,
might become a Lien upon any of its properties or assets.
 
9.3           Existence; Approvals; Qualification;  Compliance with Laws Each
Obligor (a) will obtain, preserve and keep in full force and effect its
corporate existence and all rights, licenses, security clearances, registrations
and franchises necessary to the proper conduct of its business or affairs;
(b) will qualify and remain qualified as a foreign corporation in each
jurisdiction in which the character or location of the properties owned by it or
the business transacted by it requires such qualification; (c) will comply in
all material respects with the requirements of all Applicable Laws.
 
9.4           Maintenance of Properties Each Obligor will maintain, preserve,
protect and keep or cause to be maintained, preserved, protected and kept its
Property used or useful in the conduct of its business in good working order and
condition, reasonable wear and tear excepted, and will pay and discharge when
due the cost of repairs to and maintenance of the same.

 
-26-

--------------------------------------------------------------------------------

 
 
9.5           Intellectual Property With respect to any and all tradenames,
domain names, trademarks, registrations, copyrights, patents, patent rights and
applications for any of the foregoing, each Obligor shall maintain and protect
the same to the extent reasonably required for the operation of such Obligor’s
business and shall take and assert any and all remedies reasonably available to
such Obligor to prevent any other Person from infringing upon or claiming any
interest in any such material trademarks, registrations, copyrights, patents,
patent rights or application for any of the foregoing.
 
Each Guarantor will notify the Collateral Agent promptly of (a) the filing of
any patent or trademark application by such Guarantor; (b) the grant of any
patent or trademark to such Guarantor; or (c) such Guarantor’s intent to abandon
a patent or trademark.
 
Each Guarantor will, if requested by the Collateral Agent, (i) execute and
deliver to the Collateral Agent, for the ratable benefit of the Secured Parties,
assignments, financing statements, patent mortgages or such other documents, in
form and substance reasonably acceptable to the Collateral Agent, necessary to
perfect and maintain the Collateral Agent’s security interest in all existing
and future patents, patent applications, trademarks, trademark applications, and
other General Intangibles owned by such Obligor; and (ii) furnish the Collateral
Agent with evidence satisfactory to the Collateral Agent that all actions
necessary to maintain and protect each trademark and patent owned by such
Guarantor or its employees have been taken in a timely manner.
 
9.6           Insurance
 
(i)           Collateral.  The Borrower, at its expense, shall keep the
Collateral insured against loss or damage by fire, theft, explosion, sprinklers,
and all other hazards and risks, as are ordinarily insured against by other
owners in similar businesses, in amounts acceptable to the Collateral Agent, but
in any event in amounts sufficient to cover the value of all of the Obligors’
Equipment and Inventory and in amounts sufficient to prevent Borrower or any
other Obligor from becoming a co-insurer under such policies.  Borrower also
shall maintain business interruption, public liability, product liability, and
property damage insurance relating to Borrower’s ownership and use of the
Collateral, as well as insurance against larceny, embezzlement, and criminal
misappropriation.
 
(ii)          Endorsements, Cancellation or Modification.  Each Obligor shall
cause the Collateral Agent to be named as loss payee (with a lender’s loss
payable endorsement) with respect to all Collateral, and additional insured with
respect to all liability insurance, as its interests may appear.  Every policy
of insurance referred to in this Section shall contain an agreement by the
insurer that thirty (30) days’ written notice will be given the Collateral Agent
by the insurer prior to cancellation or material modification of such insurance
coverage.  Any modification of any insurance policy or coverage involving any
decrease in the amount or scope of  coverage, must be approved by the Collateral
Agent in writing prior to the effective date of such modification.
 
(iii)         General.  All such policies of insurance shall be in such form,
with such companies, and in such amounts as may be reasonably satisfactory to
the Administrative Agent.  Every policy of insurance referred to in this Section
shall contain an agreement by the insurer that any loss payable thereunder shall
be payable notwithstanding any act or negligence of any Obligor, the Lenders,
the Administrative Agent or the Collateral Agent which might, absent such
agreement, result in a forfeiture of all or a part of such insurance payment.

 
-27-

--------------------------------------------------------------------------------

 

(iv)          Policies and Evidence of Insurance.  Borrower shall cause to be
delivered to the Administrative Agent the insurance policies and all
endorsements thereto and evidence of insurance utilizing a current ACORD 27
Evidence of Property Insurance and at least thirty (30) days prior to the
expiration of any such insurance, additional policies or duplicates thereof and
evidence of insurance utilizing a current ACORD 27 Evidence of Property
Insurance confirming the renewal of such insurance and payment of the premiums
therefor.
 
(v)           Losses; Payments.  Each Obligor shall direct all insurers that in
the event of any loss thereunder or the cancellation of any insurance policy,
the insurers shall make payments for such loss and pay all return or unearned
premiums directly to the Collateral Agent and not to such Obligor and the
Collateral Agent jointly.  In the event of any loss, such Obligor will give the
Collateral Agent prompt notice thereof and the Collateral Agent may make proof
of loss whether the same is done by such Obligor.  The Collateral Agent is
hereby granted a power of attorney by each Obligor with full power of
substitution to file any proof of loss in such Obligor’s or the Collateral
Agent’s name, to endorse such Obligor’s name on any check, draft or other
instrument evidencing insurance proceeds, and to take any action or sign any
document to pursue any insurance loss claim.
 
In the event of any loss, the Collateral Agent, at its option, may (a) retain
and apply all or any part of the insurance proceeds to repay or secure the
Obligations, in such order and amounts as the Collateral Agent may elect, or
(b) disburse all or any part of such insurance proceeds to or for the benefit of
the applicable Obligor for the purpose of repairing or replacing Collateral
after receiving proof satisfactory to the Collateral Agent of such repair or
replacement, in either case without waiving or impairing the Obligations or any
provision of this Agreement.  Any deficiency thereon shall be paid by the
Obligors to the Collateral Agent upon demand.  The Obligors shall bear the full
risk of loss from any loss of any nature whatsoever with respect to the
Collateral.
 
9.7           Inspections; Examinations Each Obligor hereby irrevocably
authorizes all accountants and auditors employed by such Obligor at any time to
exhibit and deliver to the Administrative Agent (to deliver to the Lenders)
copies of any and all of such Obligor’s financial statements, trial balances or
other accounting records of any sort in the accountant’s or auditor’s possession
and copies of all reports submitted to such Obligor by such accountants or
auditors, including management letters, “comment” letters and audit reports, and
to disclose to the Administrative Agent (for disclosure to the Lenders) any
information they may have concerning Borrower’s financial status and business
operations.  Each Obligor further authorizes all federal, state and municipal
authorities to furnish to the Administrative Agent (to furnish to the Lenders)
copies of reports or examinations relating to such Obligor, whether made by such
Obligor or otherwise.

 
-28-

--------------------------------------------------------------------------------

 

The officers or employees of the Administrative Agent or Collateral Agent, or
such Persons as the Collateral Agent or Administrative Agent may designate, may
visit and inspect any of the properties of Obligors, examine (either by the
Administrative Agent’s or Collateral Agent’s employees or by independent
accountants) any of the Collateral or other assets of the Obligors, including
the Books of the Obligors, and discuss the affairs, finances and accounts of the
Obligors with their officers and with their independent accountants, at such
times as the Administrative Agent or the Collateral Agent may desire.  During
normal business hours and upon reasonable notice, the Lenders, the
Administrative Agent or Collateral Agent may conduct and each Obligor will fully
cooperate with, field examinations of the Inventory, Accounts and business
affairs of such Obligor; provided however, after the occurrence of a Default or
an Event of Default, such field examinations may occur at any time and from time
to time with or without prior notice.
 
The Obligors agree to pay all reasonable costs and expenses of the Collateral
Agent and the Administrative Agent related to such visits, inspections and field
examination.
 
9.8           Pension Plans Each Obligor will (a) keep in full force and effect
any and all Plans which are presently in existence or may, from time to time,
come into existence under ERISA, unless such Plans can be terminated without
material liability to such Obligor in connection with such termination (as
distinguished from any continuing funding obligation); (b) make contributions to
all of its Plans in a timely manner and in a sufficient amount to comply with
the requirements of ERISA or other applicable pension laws; (c) comply with all
material requirements of ERISA or other applicable pension laws which relate to
such Plans so as to preclude the occurrence of any Reportable Event, Prohibited
Transaction or material “accumulated funding deficiency” as such term is defined
in ERISA; and (d) notify the Administrative Agent promptly upon receipt by such
Obligor of any notice of the institution of any proceeding or other action which
is likely to result in the termination of any Plan.
 
9.9           Bank Accounts Each Obligor will maintain its operating accounts,
main disbursement accounts, investment accounts, cash management accounts and
deposit accounts with Senior Lender, unless otherwise agreed to by the Required
Lenders in writing.  Such Obligor will notify the Lenders and Administrative
Agent in writing and on a continuing basis, of all deposit accounts, investment
accounts and certificates of deposit (including the numbers thereof) maintained
with or purchased from any depository institutions.  In the event that Sovereign
Bank is no longer the lender under the Senior Term Loan (whether by assignment,
sale, transfer, refinancing or otherwise), each Obligor shall promptly
thereafter (but in any event within five Business Days), deliver a Control
Agreement for each operating, main disbursement, investment, cash management,
deposit and similar accounts maintained by such Obligor at Sovereign Bank or any
Affiliate thereof.  In addition, if any Obligor enters into a control agreement
(or similar agreement) with any Person (other than the Collateral Agent) with
respect to any operating, main disbursement, investment, cash management deposit
or similar accounts of such Obligor, such Obligor shall concurrently deliver a
Control Agreement with respect to such operating, main disbursement, investment,
cash management deposit or similar accounts.
 
9.10         Maintenance of Management Borrower will cause its business to be
continuously managed by the following persons in the positions described below
or such other persons (serving in such positions) as may be reasonably
satisfactory to the Required Lenders:

 
-29-

--------------------------------------------------------------------------------

 


Person
 
Position
     
Richard Stern
 
President and Chief Executive Officer
     
Michael Dolan
 
Chief Financial Officer
     
Douglas Falcone
 
Chief Operating Officer



9.11         Transactions with Affiliates Borrower will cause all of its
Indebtedness at any time owed to any Guarantor, Subsidiary, Affiliate,
shareholder, director and officer to be subordinated in all respects to all
Obligations and will not make any payments thereon, except as approved in
writing by the Required Lenders (or the Administrative Agent acting at the
written direction of the Required Lenders).
 
9.12         Additional Documents and Future Actions Each Obligor will, at its
sole cost, (i) take such actions and provide the Administrative Agent and the
Collateral Agent from time to time with such agreements, financing statements
and additional instruments, documents or information as the Administrative Agent
or the Collateral Agent may in their respective reasonable discretion deem
necessary or advisable to perfect, protect, maintain or enforce the Collateral
Agent’s Lien in the Collateral, to permit the Collateral Agent to protect or
enforce its Lien in the Collateral, or to carry out the terms of the Loan
Documents, and (ii) execute on such Obligor’s behalf and expense (x) all such
security agreements (or amendments to this Agreement) as shall be necessary to
evidence the grant to the Collateral Agent (for the ratable benefit of the
Secured Parties) of a security interest in and to all Commercial Tort Claims if,
and to the extent, they arise hereafter, and (y) all pleadings and other
documents the Administrative Agent or the Collateral Agent may deem necessary or
advisable in connection with any Commercial Tort Claim.  Each Obligor hereby
authorizes and appoints the Collateral Agent as its attorney-in-fact, with full
power of substitution, to take such actions as the Required Lenders or the
Collateral Agent may deem advisable to protect the Collateral and its interests
thereon and its rights hereunder, to execute on such  Obligor’s behalf (if
necessary) and to file at the Obligor’s expense financing statements or
applications for registration and amendments thereto, in those public offices
deemed necessary or appropriate by the Collateral Agent to establish, maintain
and protect a continuously perfected or published Lien in the Collateral, and to
execute on such Obligor’s behalf such other documents and notices as the
Collateral Agent may deem advisable to protect the Collateral and its interests
therein and its rights hereunder.  Such power being coupled with an interest is
irrevocable, each Obligor irrevocably authorizes the filing of financing
statements or applications for registration by the Collateral Agent describing
the Collateral, the filing of initial financing statements in the jurisdiction
of such Obligor’s legal formation and existence, the filing of a carbon,
photographic or other copy of this Agreement, or of a financing statement, as a
financing statement and agree that such filing is sufficient as a financing
statement.
 
9.13         Title to Equipment Each Obligor will promptly have the Collateral
Agent’s Lien noted on any and all evidences of ownership of, certificates of
title, or applications for title to any items of Equipment, and will promptly
deliver to the Collateral Agent, for the ratable benefit of the Lenders, the
originals thereof.

 
-30-

--------------------------------------------------------------------------------

 

9.14         Taxes The Obligors will cause all assessments and taxes, whether
real, personal, or otherwise, due or payable by, or imposed, levied, or assessed
against any Obligor or any of their property to be paid in full, before
delinquency or before the expiration of any extension period.  The Obligors
shall make due and timely payment or deposit of all such federal, state, and
local taxes, assessments, or contributions required of it by law, and will
execute and deliver to the Administrative Agent, on demand, appropriate
certificates attesting to the payment thereof or deposit with respect
thereto.  The Obligors will make timely payment or deposit of all tax payments
and withholding taxes required of them by applicable laws, including those laws
concerning F.I.C.A., F.U.T.A., state disability, and local, state, and federal
income taxes, and will, upon request, furnish the Administrative Agent with
proof satisfactory to the Administrative Agent indicating that the Obligors have
made such payments or deposits.
 
9.15         Leases Each Obligor will pay when due all rents and other amounts
payable under any leases to which such Obligor is a party or by which such
Obligor’s properties and assets are bound
 
9.16         Notices Borrower will promptly notify the Administrative Agent and
the Collateral Agent of (a) any action or proceeding brought against any Obligor
wherein such action or proceeding would, if determined adversely to such Obligor
result in material liability of such Obligor, (b) the occurrence of any Default
or Event of Default, (c) the failure of such Obligor to observe any of its
undertakings under the Loan Documents, (d) the occurrence of any Material
Adverse Change, (e) any new locations to be added as an additional Inventory
Location; (f) the creation of any new inventions or other events related to the
intellectual property of any Obligor; (g) the occurrence of any material
casualty loss related to the Collateral; (h) the receipt of any notice of the
institution or proceeding or other action which may result in the termination of
any Plan; and (i) any change in the Management Group.
 
9.17         Assignment of Claims Act Each Obligor shall promptly execute any
documents or instruments and shall take such steps or actions reasonably
required by the Collateral Agent so that all monies due or to become due under
any contract with the U.S., the District of Columbia or any other Governmental
Authority, will be assigned to the Collateral Agent and notice given thereof in
accordance with the requirements of the Assignment of Claims Act of 1940, as
amended, or any other laws, rules or regulations relating to the assignment of
any such contract and monies due to or to become due.
 
9.18         Commercial Tort Claims In the event any Obligor becomes the
plaintiff (or any other claimant) with respect to any Commercial Tort Claim,
Borrower shall promptly (but in any event within fifteen (15) days after the
same shall come into existence) notify the Collateral Agent as to the existence
of all such Commercial Tort Claims, detailing (a) the parties to the claim,
(b) the amount in controversy, (c) the location and caption of all litigation
filed with respect to the claim, (d) the status of the claim, and (e) all such
other information relating thereto as the Collateral Agent may require.  Upon
the request of the Collateral Agent, such Obligor shall promptly execute all
such documents, agreements, instruments and financing statements as shall be
required by the Collateral Agent to grant to the Collateral Agent a perfected,
second priority security interest in each such Commercial Tort Claim (subject
only to the first priority granted to the Senior Lender).

 
-31-

--------------------------------------------------------------------------------

 

9.19         Instruments; Promissory Notes Each Obligor will cause any
instruments or notes received by or payable to such Obligor to be delivered to
the Collateral Agent appropriately endorsed to the order of Collateral Agent,
for the ratable benefit of the Secured Parties.
 
9.20         Future Leases Each Obligor will deliver to the Administrative
Agent, promptly after the execution by such Obligor, as lessee, of any Lease, an
executed copy thereof.
 
9.21         Transfer of Letter of Credit Within three (3) months after the
Closing Date, Borrower shall arrange for the transfer of all of its existing
letters of credit, including, without limitation, that certain letter of credit
in the amount of Eight Hundred Thousand and No/100 Dollars from Wells Fargo
Bank, to the Senior Lender.
 
10.         NEGATIVE COVENANTS The Obligors, jointly and severally, covenant and
agree that, so long as this Agreement has not been terminated and until full and
final payment of the Obligations, and unless the Required Lenders (or the
Administrative Agent acting at the written direction of the Required Lenders)
shall otherwise consent in writing, each Obligor shall comply with the
following:
 
10.1         Limitation on Sale and Leaseback No Obligor will enter into any
arrangement whereby it will sell or transfer any real property or improvements
thereon or substantially all of the fixed assets owned by it and then or
thereafter rent or lease as lessee such property, improvements or assets or any
part thereof which any of them shall intend to use for substantially the same
purposes as the property sold or transferred.
 
10.2         Limitation on Indebtedness No Obligor will have at any time
outstanding to any Person other than the Lenders, any Indebtedness for borrowed
money, Capitalized Lease Obligations, or any outstanding letters of credit,
except for the Senior Term Loan, Subordinated Indebtedness and the existing
Indebtedness for borrowed money and Capitalized Lease Obligations described on
Schedule 10.2.  Any of such existing permitted Indebtedness may not be
refinanced or replaced without the consent of the Required Lenders.
 
10.3         Loans No Obligor will make or have outstanding any loans or
advances in the nature of loans in excess of $300,000.00 in the aggregate to any
Person other than another Obligor including, without limitation, any officer,
shareholder, director, employee or Affiliate of the Obligors.
 
10.4         Investments The Obligors will not have or make any investments in
all or any portion of the capital stock or securities of any Person, or any
loans, advances or extensions of credit to any Person, except investments listed
on Schedule 10.4 attached hereto.
 
10.5         Guaranties The Obligors will not directly or indirectly guarantee,
endorse (other than for collection or deposit in the ordinary course of
business), discount, sell with recourse or for less than the face value or agree
(contingently or otherwise) to purchase or repurchase or otherwise acquire, or
otherwise become directly or indirectly liable for, or agree (contingently or
otherwise) to supply or advance funds (whether by loan, stock purchase, capital
contribution or otherwise) in respect of, any Indebtedness, obligations or
liabilities of any Person, except in connection with the Surety Agreements and
with the Senior Term Loan.

 
-32-

--------------------------------------------------------------------------------

 

10.6         Disposition of Assets No Obligor will sell, lease, transfer, or
otherwise dispose any of its Property other than in the ordinary course of its
business.
 
10.7         Merger; Consolidation; Business Acquisitions; Subsidiaries Except
as otherwise provided on Schedule 10.7, the Obligors will not (a) merge into or
consolidate with any Person, (b) acquire any portion of the Capital Stock of any
person or a material portion of assets or business of any Person, or the
operating business or division of any Person, or any Property not used or useful
in the operation of its business, (c) permit any Person to merge into any of
them, (d) form any Subsidiaries, (e) change any of their respective states of
formation or incorporation, (f) materially change the principal nature of its
business, (g) permit any Subsidiary to engage in any business activity that is
materially different than conducted as of the Closing Date, acquire any assets
or, acquire any ownership or investment interests in any Person, without the
prior written consent of the Required Lenders and (h) change its fiscal year
end.
 
10.8         Liens The Obligors will not create, incur or permit to exist any
Lien of any kind on its property or assets, whether now owned or hereafter
acquired, or upon any income, profits or proceeds therefrom, except:
 
(i)           Liens in favor of the Collateral Agent securing the Loan;
 
(ii)          Deposits made in the ordinary course of business (i) in connection
with worker’s compensation, unemployment insurance, social security and other
like laws or (ii) to secure the performance of statutory obligations, not
incurred in connection with either (A) the borrowing of money or (B) the
deferred purchase price of goods or Inventory;
 
(iii)         Encumbrances consisting of zoning restrictions, easements,
reservations, servitudes, restrictions on the use of real property or minor
irregularities of title thereto, none of which impairs the use of such property
by any Obligor in the operation of its business;
 
(iv)          Liens securing the Senior Term Loan; and
 
(v)           Liens listed on Schedule 10.8 attached hereto.
 
No Obligor shall enter into any agreement with any other Person which shall
prohibit such Obligor from granting, creating or suffering to exist, or
otherwise restrict in any way (whether by covenant, by identifying such event as
a default under such agreement or otherwise) the ability of such Obligor to
grant, create or suffer to exist, any lien, security interest or other charge or
encumbrance upon or with respect to any of its assets in favor of the Lenders.
 
10.9         Letters of Credit The Obligors will not apply for or obtain any
letters of credit, except letters of credit issued by the Senior Lender.
 
10.10       Insurance The Obligors shall not take out separate insurance
concurrent in form or contributing in the event of casualty loss with that
required to be maintained under Section 9.6 unless the Collateral Agent is named
as loss payee (with a lender’s loss payable endorsement).  Borrower shall
promptly notify the Collateral Agent whenever such separate insurance is taken
out, specifying the insurer thereunder and full particulars as to the policies
evidencing the same, and originals of such policies shall be provided promptly
to the Collateral Agent.

 
-33-

--------------------------------------------------------------------------------

 

10.11      Default Under Other Indebtedness No Obligor will permit any of its
Indebtedness to be in default.  If any Indebtedness of such Obligor is declared
or becomes due and payable before its expressed maturity by reason of default or
otherwise or to the knowledge of such Obligor, the holder of any such
Indebtedness shall have the right (or upon the giving of notice or the passage
of time, or both, shall have the right) to declare such Indebtedness to be so
due and payable, Borrower will promptly give the Lenders and the Administrative
Agent written notice of such declaration, acceleration or right of declaration.
 
10.12      Transactions with Affiliates Except for the transactions described on
Schedule 10.12, the Obligors will not enter into or conduct any transaction with
any Affiliate without the prior written consent of the Required Lenders.  The
Obligors will only enter into or conduct transactions with Affiliates on terms
which are reasonable and customary for arms-length transactions between parties
who are not affiliated.
 
10.13      Name or Chief Executive Address Change No Obligor will change its
name, FEIN number, or chief executive address except upon thirty (30) days prior
written notice to the Collateral Agent and delivery to the Collateral Agent of
any items requested by the Collateral Agent to maintain perfection and priority
of the Collateral Agent’s second priority Lien in the Collateral (subject only
to the first priority granted to the Senior Lender) and access to such Obligor’s
Books, including to the extent reasonably required by the Collateral Agent, new
UCC-1 financing statements and landlord’s waivers.
 
10.14      Change in Location of Collateral No Obligor will change the location
at which any of its Inventory, Equipment or other personal property is located
except upon thirty (30) days prior written notice to the Collateral Agent and,
provided that such Obligor complies with all of the following conditions:
 
(i)           The Collateral Agent receives a copy of the lease, sub-lease,
warehouse agreement or similar agreement entered into by such Obligor with the
owner, lessor or operator of the new location(s).
 
(ii)          The Collateral Agent receive evidence satisfactory to it that all
assets of such Obligor at such new location(s) are covered by the insurance
coverage required under Section 9.6.
 
10.15      Material Adverse Contracts The Obligors will not become or be a party
to any contract or agreement which has a materially adverse impact on any
Obligor’s ability to perform under this Agreement or any other Loan Document.
 
10.16      Restrictions on Use of Proceeds The Obligors will not carry or
purchase with the proceeds of the Loan any “margin security” within the meaning
of Regulations U, T or X of the Board of Governors of the Federal Reserve
System.

 
-34-

--------------------------------------------------------------------------------

 

10.17      Subordinated Indebtedness The Obligors (a) will not make any payments
on the Subordinated Indebtedness except as permitted under the Subordination
Agreements, and (b) may only make cash payments on the Subordinated Indebtedness
to the extent that following any such payment Borrower’s cash balance with the
Senior Lender will not be less than $3,750,000.00 (exclusive of deposits held by
Senior Lender as collateral for the Obligations (as defined in the Senior Loan
Agreement) other than the Senior Term Loan) and Borrower’s Fixed Charge Coverage
Ratio will be greater than 1.5:1.0; it being agreed and understood that nothing
in this Section 10.17 shall prohibit the Obligors from making in-kind payments
on its Subordinated Indebtedness in accordance with the documents entered into
by the Obligors in connection with such Subordinated Indebtedness.
 
10.18      Prepayments; Amendments and License Agreements The Obligors will not:
 
(i)           Prepay, redeem, retire, defease, purchase, or otherwise acquire
any Indebtedness for borrowed money owing to any third Person, other than
(a) the Obligations in accordance with this Agreement or (b) as permitted under
any Subordination Agreement;
 
(ii)          Except as permitted under any Subordination Agreement, directly or
indirectly, amend, modify, alter, increase, or change any of the terms or
conditions of any agreement, instrument, document, indenture, or other writing
evidencing or concerning any Indebtedness for borrowed money to make such terms
or conditions more onerous or expensive for the Obligors;
 
(iii)         Materially amend, modify or waive any material term or provision
of their respective Governing Documents in a manner materially adverse to the
Obligors or the Lenders, the Collateral Agent or the Administrative Agent; or
 
(iv)          Amend, modify or waive any term or provision of any of Licenses.
 
10.19      Prohibited Transactions Under ERISA The Obligors will not directly or
indirectly:
 
(i)           engage in any prohibited transaction which is reasonably likely to
result in a civil penalty or excise tax described in Section 406 of ERISA
or 4975 of the IRC for which a statutory or class exemption is not available or
a private exemption has not been previously obtained from the Department of
Labor;
 
(ii)          permit to exist with respect to any Benefit Plan any accumulated
funding deficiency (as defined in Sections 302 of ERISA and 412 of the IRC),
whether or not waived;
 
(iii)         fail to pay timely required contributions or annual installments
due with respect to any waived funding deficiency to any Benefit Plan;
 
(iv)          terminate any Benefit Plan where such event would result in any
liability of Borrower, any Subsidiary of Borrower or any ERISA Affiliate under
Title IV of ERISA;

 
-35-

--------------------------------------------------------------------------------

 

(v)           fail to make any required contribution or payment to any
Multiemployer Plan;
 
(vi)          fail to pay any required installment or any other payment required
under Section 412 of the IRC on or before the due date for such installment or
other payment;
 
(vii)         amend a Plan resulting in an increase in current liability for the
plan year such that Borrower, any Subsidiary of Borrower or any ERISA Affiliate
is required to provide security to such Plan under Section 401(a)(29) of the
IRC; or
 
(viii)        withdraw from any Multiemployer Plan where such withdrawal is
reasonably likely to result in any liability of any such entity under Title IV
of ERISA.
 
10.20      Licenses The Obligors will not enter into any license, royalty or
similar agreements regarding any patents, trademarks, tradenames, copyrights or
other General Intangibles owned by the Obligors, which grants any exclusive
rights to use such General Intangibles to any Person other than in the ordinary
course of its business.
 
10.21      Trademark and Tradename Licenses No Obligor will enter into any
license or similar right to use or royalty agreement with respect to any
trademark or tradename owned by such Obligor without the prior written consent
of the Required Lenders (or the Administrative Agent acting at the written
direction of the Required Lenders) other than in the ordinary course of its
business.
 
10.22      Equipment Becoming Fixture No Obligor will permit any item of
equipment owned by such Obligor to become a fixture to real estate or an
accession to other property, except in the ordinary course of such Obligor’s
business or for equipment which may become a trade fixture to premises leased by
such Obligor but with respect to which the landlord has waived any right of
ownership or security interest.
 
10.23      Capital Expenditures The Obligors will not cause, suffer or permit
their aggregate annual Capital Expenditures to exceed $500,000.00 for the fiscal
year ending December 31, 2010 and for each fiscal year ending thereafter.  Such
permitted Capital Expenditures are on a non-cumulative basis as to unused
portions for any fiscal year.
 
10.24      Distributions; Stock Redemptions The Obligors will not make any
distribution or declare or pay any dividends (in cash or other property, other
than Capital Stock) on, or purchase, acquire, redeem, or retire any Capital
Stock, of any class, whether now or hereafter outstanding, provided, however,
the Obligors may, absent the occurrence and during the continuance of an Event
of Default, make distributions and/or declare and pay dividends on, or purchase,
acquire, redeem, or retire any Capital Stock, of any class, whether now or
hereafter outstanding, provided that such distribution or dividend will not
result in a Default or an Event of Default.

 
-36-

--------------------------------------------------------------------------------

 

10.25      Change in Business No Obligor shall materially change its business or
operations from those in effect on the date hereof.  No Obligor shall become a
processor or provide cash services for its customers.
 
11.         FINANCIAL COVENANTS Except with the prior written consent of the
Required Lenders (or the Administrative Agent acting at the written direction of
the Required Lenders),  the Obligors will comply with the following:
 
11.1         Minimum Liquidity The Obligors will maintain a minimum liquidity of
not less than $2,200,000 in cash and cash equivalents deposited with the Senior
Lender as of the Closing Date and at all times thereafter; for the purposes of
this covenant, any funds on deposit with Senior Lender as collateral for
Obligations (as defined in the Senior Loan Agreement) other than the Senior Term
Loan shall not be included for compliance purposes.
 
11.2         Fixed Charge Coverage Ratio The Obligors will maintain a Fixed
Charge Coverage Ratio of not less than 1.125 to 1.00 as of September 30, 2010,
and at the end of each fiscal quarter thereafter.
  
11.3         Funded Debt to EBITDA Ratio The Obligors will maintain a ratio,
calculated on the basis of the prior four consecutive fiscal quarters, of
consolidated Funded Debt to consolidated EBITDA of not more than 2.20 to 1.00 as
of September 30, 2010, and at the end of each fiscal quarter thereafter.
 
12.           ACCOUNTING RECORDS, REPORTS AND FINANCIAL STATEMENTS The Obligors
will maintain books of record and accounting in which full, correct and current
entries in accordance with GAAP will be made of all of their dealings, business
and affairs, and the Obligors will deliver to the Administrative Agent (to
deliver to the Lenders) the following:
 
12.1         Annual Statements As soon as available and in any event within one
hundred twenty (120) days after the end of each fiscal year of Borrower:
 
(i)           the audited, consolidated and consolidating income and retained
earnings statements of Borrower and its Subsidiaries for such fiscal year,
 
(ii)          the audited, consolidated and consolidating balance sheet
of  Borrower and its Subsidiaries as at the end of such fiscal year, and
 
(iii)         the audited, consolidated and consolidating statement of cash flow
of Borrower and its Subsidiaries for such fiscal year, setting forth in
comparative form the corresponding figures as at the end of the previous fiscal
year, all in reasonable detail.  The foregoing statements and balance sheets
shall be prepared in accordance with GAAP and the consolidated statements shall
be audited by independent certified public accountants of recognized standing
acceptable to the Required Lenders in the reasonable exercise of its discretion
with respect to which such accountants shall deliver their unqualified opinion
which shall not include any “going-concern” opinion.

 
-37-

--------------------------------------------------------------------------------

 

12.2         Projections and Cash Flow On or before December 31 of each calendar
year, projections of profit and loss statements, cash flows and balance sheets
of Borrower and its Subsidiaries prepared on a month-by-month basis for the next
succeeding twelve (12) months, prepared by the chief financial officer of
Borrower.  Borrower has furnished to the Administrative Agent (to furnish to the
Lenders) initial projections dated as of the date hereof containing the
information required by this Section.  The Obligors represent and covenant that
(a) the initial projections required by this Section have been prepared by the
chief financial officer of Borrower and represent the best available good faith
estimate of Borrower regarding the course of Borrower’s business for the periods
covered thereby; (b) all future projections required by this Section shall be
prepared by or under the direction of the chief financial officer of Borrower
and shall represent the best available good faith estimate of Borrower regarding
the course of Borrower’s business for the periods covered thereby; (c) the
assumptions set forth in the initial projections are and the assumptions set
forth in the future projections delivered hereafter shall be reasonable and
realistic based on then current economic conditions; (d) Borrower knows of no
reason why the Obligors should not be able to achieve the performance levels set
forth in the initial projections and Borrower shall have no knowledge at the
time of delivery of future projections of any reason why the Obligors shall not
be able to meet the performance levels set forth in said projections; and
(e) each Obligor has sufficient capital as may be required for its ongoing
business and to pay its existing and anticipated debts as they mature.
 
12.3         Quarterly Statements As soon as available and in any event within
forty five (45) days after the close of each calendar quarter;
 
(i)           the consolidated and consolidating income and retained earnings
statements of Borrower and its Subsidiaries for such quarter,
 
(ii)          the consolidated and consolidating balance sheet of Borrower and
its Subsidiaries as of the end of such quarter, and
 
(iii)         the consolidated and consolidating statement of cash flow of
Borrower and its Subsidiaries for such quarter, setting forth in comparative
form the corresponding figures as of the end of the corresponding quarter of the
previous fiscal year (if applicable) and the projected figures based upon the
projections required under Section 12.2, all in reasonable detail, subject to
year end adjustments and certified by the chief financial officer of Borrower to
be, to the best of his knowledge, accurate in all material respects and to have
been prepared in accordance with GAAP.
 
12.4         Tax Returns Copies of each Obligor’s federal income tax returns,
and any amendments thereto, within thirty (30) days of the filing thereof with
the Internal Revenue Service.
 
12.5         Audit Reports Promptly upon receipt thereof, one copy of each other
report submitted to Borrower, by independent accountants, including management
letters, “comment” letters, in connection with any annual, interim or special
audit report made by them of the Books of any Obligor.

 
-38-

--------------------------------------------------------------------------------

 

12.6         Reports to Governmental Agencies and Other Creditors With
reasonable promptness, copies of all such financial reports, statements and
returns which any Obligor shall file with any federal or state department,
commission, board, bureau, agency or instrumentality and any report or statement
delivered by any Obligor to any supplier or other creditor in connection with
any payment restructuring.
 
12.7         Requested Information With reasonable promptness, all such other
data and information in respect of the condition, operation and affairs of any
Obligor as the Required Lenders, Administrative Agent or Collateral Agent may
reasonably request from time to time.
 
12.8         Compliance Certificates Within the periods provided in
Sections 12.1 and 12.3 above, a certificate of the chief financial officer of
Borrower (a) stating that the Obligors have observed, performed and complied
with each and every undertaking contained herein, (b) setting forth the
information and computations (in sufficient detail) required in order to
establish whether the Obligors were operating in compliance with the financial
covenants in Section 11 of this Agreement, (c) certifying that as of the date of
such certification, there does not exist any Default or Event of Default, and
(d) certifying as to the state of organization of each Obligor.   Such
certificate will be in the form of Exhibit A attached hereto.
 
12.9         Accountant’s Certificate Simultaneously with the delivery of the
certified financial statements required by Section 12.1, copies of a certificate
of the accountants who audited such statements stating that (a) they have
checked the computations delivered by Borrower in compliance with Section 12.1,
and (b) in making the examination necessary for their audit or review of such
financial statements for such year, nothing came to their attention of a
financial or accounting nature that caused them to believe that (i) the Obligors
were not in compliance with the terms, covenants, provisions or conditions of
any of the Loan Documents, or (ii) there shall have occurred any condition or
event which would constitute an Event of Default, or, if so, specifying in such
certificate all such instances of non-compliance and the nature and status
thereof.  Such certificate shall not include any “going-concern” opinion of the
accountants.
 
13.         CONDITIONS PRECEDENT TO CLOSING The obligation of the Lenders to
consummate the transactions contemplated hereunder is subject to the
fulfillment, to the satisfaction of the Lenders, of each of the following
conditions on or before the Closing Date.  All of such agreements, documents and
other items must be in form, content and all other respects satisfactory to the
Lenders, the Administrative Agent and the Collateral Agent.
 
13.1         Searches The Collateral Agent shall have received copies of record
searches (including UCC searches, patent searches, trademark searches, copyright
searches and judgments, suits, bankruptcy, litigation, tax and other lien
searches) against each Obligor.
 
13.2         UCC-1 Filings The Collateral Agent shall have received confirmation
from a service organization retained by the Collateral Agent to file financing
statements and fixture filings that such filings have been made in all relevant
jurisdictions.

 
-39-

--------------------------------------------------------------------------------

 

13.3         Executed Loan Documents The Lenders and Administrative Agent shall
have received each of the following documents, duly executed, and each such
document shall be in full force and effect:
 
(i)           the Notes;
 
(ii)          the Surety Agreement;
 
(iii)         each of the Subordination Agreements; and
 
(iv)          any and all other Loan Documents.
 
13.4         Authorizing Resolutions The Lenders and Administrative Agent shall
have received a certificate from the Secretary of each Obligor attesting to the
resolutions of such Obligor’s Board of Directors authorizing its execution,
delivery, and performance of this Agreement and the other Loan Documents to
which such Obligor, respectively, is a party and authorizing specific officers
of such Obligor to execute the same.
 
13.5        Governing Documents The Administrative Agent shall have received
copies of each Obligor’s Governing Documents, as amended, modified, or
supplemented to the Closing Date, certified by the Secretary of such Obligor.
 
13.6         Material Agreements The Administrative Agent shall have received
copies of all material agreements, leases and other documents related to each
Obligor.
 
13.7        Good Standing Certificates The Administrative Agent shall have
received certificates of status with respect to each Obligor, dated
within 30 days of the Closing Date, such certificates to be issued by the
appropriate officer of each jurisdiction in which such Obligor is required to be
qualified or licensed which certificates shall indicate that such Obligor is in
good standing in such jurisdictions.
 
13.8         Insurance The Collateral Agent shall have received loss payee
endorsements as well as the relevant policies and evidence of insurance,
together with the endorsements thereto, as are required by Section 9.6.
 
13.9        Opinions of Counsel The Lenders, Administrative Agent and Collateral
Agent shall have received opinions of the Obligors’ counsel in form and
substance satisfactory to them, which opinions include, without limitation, (i)
the due authorization and valid approval of the Exchange Agreements and the
transactions contemplated thereunder and (ii) the absence of any requirement of
the Borrower to obtain shareholder approval for the Exchange Agreements and the
transactions contemplated thereunder.
 
13.10      Tax Returns The Administrative Agent shall have received satisfactory
evidence that all tax returns required to be filed by Obligors has been timely
filed and all taxes upon Obligors or their properties, assets, income, and
franchises (including real property taxes and payroll taxes) have been paid
prior to delinquency.

 
-40-

--------------------------------------------------------------------------------

 

13.11      Licenses, Approvals, Etc The Administrative Agent shall have received
copies of all material licenses, approvals, consents, authorizations and filings
of each Obligor required or necessary for the operation of its business.
 
13.12      No Material Adverse Change No Material Adverse Change shall have
occurred from the date of financial information and projections originally
provided to the Lenders and/or Administrative Agent.
 
13.13      Fees All fees and expenses payable under the Loan Documents on the
Closing Date shall have been paid.
 
13.14      Subordination The Administrative Agent shall have received evidence
that all shareholder and Affiliate debt owed by any Obligor is subordinated to
all Obligations on terms and conditions acceptable to the Required Lenders.
 
13.15      Other Documents All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall have been delivered,
executed, or recorded.
 
By completing the closing hereunder, the Lenders do not thereby waive a breach
of any warranty or representation made by the Obligors hereunder or any
agreement, document, or instrument delivered to the Lenders, the Administrative
Agent or the Collateral Agent or otherwise referred to herein, and any claims
and rights of the Lenders resulting from any breach or misrepresentation by any
Obligor are specifically reserved by the Lenders.
 
14.         DEFAULT AND REMEDIES
 
14.1         Events of Default The occurrence of any one or more of the
following events shall constitute an Event or Events of Default hereunder:
 
(i)           The failure of the Obligors to pay when due and payable or when
declared due and payable, any portion of the Obligations, whether of principal,
interest (including any PIK and any interest which, but for the provisions of
the Bankruptcy Code, would have accrued on such amounts), fees, costs,
indemnities, or other amounts constituting Obligations;
 
(ii)          The failure of any Obligor to perform, keep, or observe any term,
provision, condition, covenant, or agreement contained in this Agreement, in any
of the Loan Documents, or in any other present or future agreement between any
Obligor and the Lenders, Collateral Agent or Administrative Agent;
 
(iii)         The failure of any Obligor to pay any Indebtedness for borrowed
money due to any third Person or Capitalized Lease Obligations or the existence
of any other event of default under any loan, security agreement, mortgage,
Capitalized Lease or other agreement pertaining thereto binding any Obligor,
after the expiration of any notice and/or grace periods permitted in such
documents;

 
-41-

--------------------------------------------------------------------------------

 

(iv)          The failure of any Obligor to pay or perform any other obligation
to the Lenders, the Administrative Agent or the Collateral Agent under any other
agreement or note or otherwise arising, whether or not related to this
Agreement, after the expiration of any notice and/or grace periods permitted in
such documents;
 
(v)           The adjudication of any Obligor as a bankrupt or insolvent, or the
entry of an Order for Relief against any Obligor or the entry of an order
appointing a receiver or trustee for any Obligor of any of their property or
approving a petition seeking reorganization or other similar relief under the
Bankruptcy Code or other similar laws of the U.S. or any state or any other
competent jurisdiction;
 
(vi)          A proceeding under any bankruptcy, reorganization, arrangement of
debt, insolvency, readjustment of debt, debt moratorium or receivership law is
filed by or against any Obligor, or any Obligor makes an assignment for the
benefit of creditors, or any Obligor takes any action to authorize any of the
foregoing;
 
(vii)         The suspension of the operation of any Obligor’s business;
 
(viii)       Any Obligor becomes unable to meet its debts as they mature or fall
due, or the admission in writing by any Obligor to such effect, or any Obligor
calling any meeting of all or any material portion of their creditors for the
purpose of debt restructure or moratorium;
 
(ix)          All, or any part of the Collateral or the assets of any Obligor
are attached, seized, subjected to a writ or distress warrant, or levied upon,
or come within the possession or control of any, receiver, trustee, custodian or
assignee for the benefit of creditors or become subject to any Lien which is not
otherwise permitted under Section 10.8;
 
(x)           The entry of a final judgment for the payment of money against any
Obligor in excess of $120,000.00 which, within ten (10) days after such entry,
shall not have been discharged or execution thereof stayed pending appeal or
shall not have been discharged within five (5) days after the expiration of any
such stay;
 
(xi)          Any representation or warranty of any Obligor in any of the Loan
Documents is discovered to be untrue in any material respect or any statement,
certificate or data furnished by any Obligor pursuant hereto is discovered to be
untrue in any material respect as of the date as of which the facts therein set
forth are stated or certified;
 
(xii)        Borrower voluntarily or involuntarily dissolves or is dissolved,
terminates or is terminated;
 
(xiii)       Any Obligor is enjoined, restrained, or in any way prevented by the
order of any court or any administrative or regulatory agency, the effect of
which order restricts such Obligor from conducting all or any material part of
its business;
 
(xiv)        A breach by any Obligor occurs under any material agreement,
document or instrument, whether heretofore, now or hereafter existing between
any Obligor and any other Person;

 
-42-

--------------------------------------------------------------------------------

 

(xv)         A Material Adverse Change occurs;
 
(xvi)        A Change of Control occurs;
 
(xvii)      Any material uninsured damage to, or loss, theft, or destruction of,
any of the Collateral occurs;
 
(xviii)     Any strike, lockout, labor dispute, embargo, condemnation, act of
God or public enemy, or other casualty loss occurs resulting in the cessation or
substantial curtailment of production or other revenue producing activities at
any facility of any Obligor for more than thirty (30) consecutive days;
 
(xix)        The loss, suspension, revocation or failure to renew any license or
permit now held or hereafter acquired by any Obligor, which loss, suspension,
revocation or failure to renew is likely to result in a Material Adverse Change;
 
(xx)         Any projection delivered to the Administrative Agent pursuant
hereto indicates that the Obligors will not be able to comply with the financial
covenants set forth in Section 11;
 
(xxi)        Any breach by any Obligor under any of the Subordination
Agreements;
 
(xxii)      The validity or enforceability of this Agreement, or any of the Loan
Documents, is contested by any Obligor, or any Obligor denies that they have any
or any further liability or obligation hereunder or thereunder; or
 
(xxiii)     The indictment or threatened indictment of any Obligor under any
criminal statute, or the commencement or threatened commencement of criminal or
civil proceedings against any Obligor pursuant to which statute or proceedings
the penalties or remedies sought or available include forfeiture of any property
of any Obligor, or any Obligor engages or participates in any “check kiting”
activity regardless of whether a criminal investigation has been commenced.
 
14.2       Remedies Upon the occurrence of an Event of Default, or at any time
thereafter, the Required Lenders (or the Administrative Agent or Collateral
Agent acting at the written direction of the Required Lenders) may, at their
election, without notice of their election and without demand, do any one or
more of the following, all of which are authorized by the Obligors:
 
(i)           Declare the entire unpaid principal of the Loan, all other
Obligations, all interest accrued thereon, all fees due hereunder and all other
obligations of any Obligor to any Lender hereunder or under any other Loan
Document otherwise arising immediately due and payable;
 
(ii)          Cease extending credit to or for the benefit of the Obligors under
this Agreement, under any of the Loan Documents, or under any other agreement
between any Obligor and the Lenders;

 
-43-

--------------------------------------------------------------------------------

 

(iii)         Terminate this Agreement and any of the other Loan Documents as to
any future liability or obligation of the Lenders, but without affecting the
Lenders’s, Administrative Agent’s or Collateral Agent’s rights and security
interests in the Collateral and without affecting the Obligations;
 
(iv)          Increase the applicable interest rate up to the Default Rate;
 
(v)           Hold, as cash collateral, any and all balances and deposits of the
Obligors held by the Lenders, the Administrative Agent or the Collateral Agent
to secure the full and final repayment of all of the Obligations;
 
(vi)          Enter the premises occupied by any of the Obligors and take
possession of the Collateral and any records relating thereto; and/or
 
(vii)         Exercise each and every right and remedy granted to it under the
Loan Documents, under the Uniform Commercial Code and under any other applicable
law or at equity.
 
If an Event of Default occurs under Sections 14.1(v) or 14.1(vi), all of the
Obligations shall become immediately due and payable.
 
14.3         Application of Proceeds All proceeds from each sale of, or other
realization upon, all or any part of the Collateral following an Event of
Default shall be applied or paid over as follows:
 
(i)           First:   to the payment of all costs and expenses incurred in
connection with such sale or other realization, including attorneys’ fees; and
 
(ii)          Second:  to the payment of the Obligations (with the Obligors
remaining liable for any deficiency) as the Required Lenders may elect; and
 
(iii)         Third:   the balance (if any) of such proceeds shall be paid,
subject to any duty imposed by law, or otherwise to whomsoever shall be entitled
thereto.
 
14.4         Sale or Other Disposition of Collateral The sale, lease or other
disposition of the Collateral, or any part thereof, by the Collateral Agent
after an Event of Default may be for cash, credit or any combination thereof,
and the Collateral Agent (at the written direction of the Required Lenders) may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may set-off
the amount of such purchase price against the Obligations then owing.  Any sales
of the Collateral may be adjourned from time to time with or without
notice.  The Collateral Agent may cause the Collateral to remain on any
Obligor’s premises or otherwise or to be removed and stored at premises owned by
other persons, at such Obligor’s expense, pending sale or other disposition of
the Collateral.  Each Obligor, at the Collateral Agent’s request, shall assemble
the Collateral consisting of Inventory and tangible assets and make such assets
available to the Collateral Agent at a place to be designated by the Collateral
Agent.  The Collateral Agent shall have the right to conduct such sales on
Obligor’s premises, at such Obligor’s expense, or elsewhere, on such occasion or
occasions as the Collateral Agent may see fit.  With respect to any Obligor’s
owned or leased premises, each Obligor hereby grants the Collateral Agent a
license, effective upon the occurrence of an Event of Default, and to the extent
not prohibited by the terms of any applicable lease, to enter into possession of
such premises and to occupy the same, without charge, in order to exercise any
of the Collateral Agent’s rights or remedies provided herein, at law, in equity,
or otherwise.

 
-44-

--------------------------------------------------------------------------------

 

Any notice required to be given by the Collateral Agent of a sale, lease or
other disposition or other intended action by the Collateral Agent with respect
to any of the Collateral which is given pursuant to Section 16 below, at least
five (5) Business Days prior to such proposed action, shall constitute fair and
reasonable notice to the Obligors of any such action.
 
The net proceeds realized by the Collateral Agent upon any such sale or other
disposition, after deduction for the expenses of retaking, holding, storing,
transporting, preparing for sale, selling or otherwise disposing of the
Collateral incurred by the Collateral Agent in connection therewith and all
other costs and expenses related thereto including attorney fees, shall be
applied as set forth in Section 14.3 hereof the Collateral Agent shall account
to Borrower for any surplus realized upon such sale or other disposition, and
the Obligors shall remain liable for any deficiency.  The commencement of any
action, legal or equitable, or the rendering of any judgment or decree for any
deficiency shall not affect the Lenders’ Lien in the Collateral.  The Obligors
agree that the Collateral Agent has no obligation to preserve rights to the
Collateral against any other parties or to clean-up or otherwise prepare any of
the Collateral for sale.
 
If the Collateral Agent sells any of the Collateral upon credit, Borrower will
be credited only with payments actually made by or on behalf of the purchaser,
received by the Collateral Agent and applied to the indebtedness owed by such
purchaser to the Lenders.  If the purchaser fails to pay for any of the
Collateral, the Collateral Agent may resell the Collateral.
 
Collateral Agent will not be considered to have offered to retain the Collateral
in satisfaction of the Obligations, unless the Collateral Agent has entered into
a written agreement with the Obligors to that effect.
 
The Collateral Agent is hereby granted a license or other right to use, after an
Event of Default, without charge, each Obligor’s labels, General Intangibles,
intellectual property, Equipment, real estate, patents, copyrights, rights of
use of any name, trade secrets, trade names, trademarks, service marks and
advertising matter, or any property of a similar nature, as it pertains to the
Collateral, in completing production of, advertising for sale and selling any
Inventory or other Collateral and each Obligor’s rights under all contracts,
licenses, approvals, permits, leases and franchise agreements, to the extent
assignable, shall inure to the Collateral Agent’s benefit.
 
The Collateral Agent shall be under no obligation to marshal any assets in favor
of any Obligor or any other party or against or in payment of any or all of the
Obligations.
 
14.5         Actions With Respect to Accounts Each Obligor hereby irrevocably
makes, constitutes, and appoints the Collateral Agent (and any of the Collateral
Agent’s designated officers, employees or agents) as its true and lawful
attorney-in-fact, with full power of substitution, with power to sign its name
and to take any of the following actions, in its name or the names of the
Collateral Agent, as the Collateral Agent may determine, without notice to the
Obligors and at the Obligors’ expense:

 
-45-

--------------------------------------------------------------------------------

 

(i)           Verify the validity and amount of or any other matter relating to
the Collateral by mail, telephone, telecopy or otherwise;
 
(ii)         After the occurrence of an Event of Default, notify all Account
Debtors that the Obligors’ Accounts have been assigned to the Collateral Agent
and that the Collateral Agent has a Lien therein;
 
(iii)        After the occurrence of an Event of Default, direct all Account
Debtors to make payment of all Obligors’ Accounts directly to the Collateral
Agent and forward invoices directly to such Account Debtors;
 
(iv)         After the occurrence of an Event of Default, take control in any
manner of any cash or non-cash items of payment or proceeds of such Accounts;
 
(v)          After the occurrence of an Event of Default, notify the U.S. Postal
Service to change the address for delivery of mail addressed to each Obligor to
such address as the Collateral Agent may designate;
 
(vi)         After the occurrence of an Event of Default, have access to any
lockbox or postal boxes into which any Obligor’s mail is deposited and receive,
open and dispose of all mail addressed to such Obligor;
 
(vii)        After the occurrence of an Event of Default, take control in any
manner of any rejected, returned, stopped in transit or repossessed goods
relating to any Accounts;
 
(viii)      After the occurrence of an Event of Default, enforce payment of and
collect any Accounts, by legal proceedings or otherwise, and for such purpose
the Collateral Agent may:
 
(A)          Demand payment of any Accounts or direct any Account Debtors to
make payment of Accounts directly to the Collateral Agent;
 
(B)          Receive and collect all monies due or to become due to any Obligor;
 
(C)          Exercise all any Obligor’s rights and remedies with respect to the
collection of Accounts;
 
(D)          Settle, adjust, compromise, extend, renew, discharge or release the
Accounts;
 
(E)           Sell or assign the Accounts on such terms, for such amount and at
such times as the Collateral Agent deems advisable;

 
-46-

--------------------------------------------------------------------------------

 

(F)           Prepare, file and sign any Obligor’s name or names on any Proof of
Claim or similar document in any proceeding filed under federal or
state  bankruptcy, insolvency, reorganization or other similar law as to any
Account Debtor;
 
(G)           Prepare, file and sign any Obligor’s name or names on any Notice
of Lien, Claim of Mechanic’s Lien, Assignment or Satisfaction of Lien or
Mechanic’s Lien or similar document in connection with the Collateral;
 
(H)           Endorse the name of any Obligor upon any chattel papers,
documents, instruments, invoices, freight bills, bills of lading or similar
documents or agreements relating to the Accounts or goods pertaining thereto or
upon any checks or other media of payment or evidences of a security interest
that may come into the Lenders’, Administrative Agent’s or Collateral Agent’s
possession;
 
(I)            Sign the name of any Obligor to verifications of Accounts and
notices thereof sent by Account Debtors to such Obligor; or
 
(J)           Take all other actions necessary or desirable to protect any
Obligor’s or the Collateral Agent’s interest in the Accounts.
 
Each Obligor ratifies and approves all acts of said attorneys and agrees that
said attorneys shall not be liable for any acts of commission or omission, nor
for any error of judgment or mistake of fact or law, except such attorneys’
gross negligence or willful misconduct.  Each Obligor agrees to assist the
Collateral Agent in the collection and enforcement of their Accounts and not to
hinder, delay or impede the Collateral Agent in its collection or enforcement of
said Accounts.
 
14.6         Set-Off Without limiting the rights of the Lenders or the
Collateral Agent under Applicable Law, the Obligors grant to the Collateral
Agent for the ratable benefit of the Secured Parties and agree that the
Collateral Agent may, unless prohibited by applicable law, without notice to any
Obligor (such notice being expressly waived), and without constituting a
retention of any Collateral in satisfaction of any Obligations exercise a right
of set-off, a lien against and a security interest in all property of the
Obligors now or at any time in any Lender’s, Administrative Agent’s or the
Collateral Agent’s possession in any capacity whatsoever.  At any time and from
time to time following the occurrence of an Event of Default or Default, the
Collateral Agent or Administrative Agent may without notice or demand, set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by the
Lenders, the Collateral Agent or the Administrative Agent to or for the credit
of any Obligor against any or all of the Obligations.
 
14.7         Turnover of Property Held by the Collateral Agent The Obligors
irrevocably authorize any Affiliate of the Collateral Agent, unless prohibited
by Applicable Law, upon and following the occurrence of an Event of Default or a
Default, at the request of the Collateral Agent and without further notice, to
turn over to the Collateral Agent any property of any Obligor held by such
Affiliate, including without limitation, funds and securities for any Obligor’s
account and to debit, for the benefit of the Secured Parties, any deposit
account maintained by any Obligor with such Affiliate (even if such deposit
account is not then due or there results a loss or reduction of interest or the
imposition of a penalty in accordance with Applicable Law to the early
withdrawal of time deposits), in the amount requested by the Collateral Agent up
to the amount of the Obligations, and to pay or transfer such amount or property
to the Collateral Agent for application to the Obligations.

 
-47-

--------------------------------------------------------------------------------

 

14.8         Delay or Omission Not Waiver Neither the failure nor any delay on
the part of any Lender, the Administrative Agent or the Collateral Agent to
exercise any right, remedy, power or privilege under the Loan Documents upon the
occurrence of any Event of  Default or otherwise shall operate as a waiver
thereof or impair any such right, remedy, power or privilege.  No waiver of any
Event of Default shall affect any later Event of Default or shall impair any
rights of the Lenders, the Administrative Agent or the Collateral Agent.  No
single, partial or full exercise of any rights, remedies, powers and privileges
by any Lender, the Administrative Agent or the Collateral Agent shall preclude
further or other exercise thereof.  No course of dealing between any Lender, the
Administrative Agent or the Collateral Agent and any Obligor shall operate as or
be deemed to constitute a waiver of the Lenders, the Administrative Agent or the
Collateral Agent’s rights under the Loan Documents or affect the duties or
obligations of the Obligors.
 
14.9         Remedies Cumulative The rights, remedies, powers and privileges
provided for herein shall not be deemed exclusive, but shall be cumulative and
shall be in addition to all other rights, remedies, powers and privileges
in  the Lenders’ favor at law or in equity.
 
14.10      Consents, Approvals and Discretion Whenever the Administrative
Agent’s, Collateral Agent’s, Lenders’ or Required Lenders’ consent or approval
is required or permitted or any documents are required to be acceptable to the
Administrative Agent, Collateral Agent, Lenders or Required Lenders, such
consent, approval or acceptability shall be at the sole and absolute discretion
of the Administrative Agent, Collateral Agent, Lenders or Required Lenders, as
applicable.  Except as otherwise specifically provided herein, whenever any
determination or act is at the Administrative Agent’s, Collateral Agent’s,
Lenders’ or Required Lenders’ discretion, such determination or act shall be at
the Administrative Agent’s, Collateral Agent’s, Lenders’ or Required Lenders’,
as applicable, sole and absolute discretion.
 
14.11      Certain Fees, Costs, Expense Expenditures The Obligors agree to pay
on demand all cost and expenses of the Collateral Agent, Administrative Agent
and each Lender (collectively, the “Lender Expenses”), including without
limitation:
 
(i)           all costs, expenses and fees (including attorneys’ fees and other
legal costs, expenses and charges) incurred or paid by the Administrative Agent,
Collateral Agent and Lenders in connection with (i) advising, structuring,
drafting, preparing, reviewing, negotiating, administering the Loan Documents or
any waivers, consents, amendments, extensions, modifications or restatements
related thereto; (ii) interpreting, enforcing, protecting, preserving, defending
or terminating any of the Loan Documents or any of the Administrative Agent’s,
Collateral Agent’s or Lenders’ rights and remedies related thereto, irrespective
of whether suit is brought (including without limitation, all costs and expenses
and attorneys’ fees related to any “workout,” “restructuring,” insolvency or
similar proceeding involving any Obligor); (iii) legal advice relating to the
rights and responsibilities of the Administrative Agent, Collateral Agent and
Lenders; (iv) the preparation for negotiations regarding, consultations
concerning or the defense or prosecution of any legal proceedings involving, any
claim (including third-party claims) made or threatened against the
Administrative Agent, Collateral Agent or Lenders related to or involving the
Loan Documents, the transactions contemplated under the Loan Documents, the
Administrative Agent’s, Collateral Agent’s or Lenders’ relationship with the
Obligors, or any actions taken pursuant to the Loan Documents by the
Administrative Agent, Collateral Agent or Lenders;

 
-48-

--------------------------------------------------------------------------------

 

(ii)          all costs, expenses and fees incurred or paid by the
Administrative Agent, Collateral Agent and Lenders for photocopying;
notarization; couriers; messengers; telecommunications; public record searches
(including without limitation, real estate, tax lien, litigation, UCC,
bankruptcy, patent, trademark or copyright searches); filing; recording;
publication; appraisals (including without limitation personal property, real
estate, trademark, tradename, and inventory appraisals or reappraisals); real
estate surveys or updates; real estate title insurance reports or bring-downs,
commitments, policies and endorsements; environmental audits, surveys or
updates; and accounting or other professional advisors;
 
(iii)         all costs, expenses and fees incurred or paid by the
Administrative Agent, Collateral Agent and Lenders in connection with the
disbursement of funds under the Loan Documents (by wire transfer or otherwise);
the dishonoring of checks, drafts or other items of payment; correction or cure
of any Default or Event of Default or enforcement of the Loan Documents; gaining
possession of, maintaining, handling, preserving, storing, shipping, selling,
preparing for sale or advertising to sell any of the Collateral (regardless of
whether the sale is consummated); or exercising any rights or remedies under the
Loan Documents; and
 
(iv)          all costs, expenses and other payments incurred or made by the
Administrative Agent, Collateral Agent and Lenders to any warehouseman,
landlord, lessor or owner of any property at which any of the Collateral is
located to enable the Lenders to obtain access, store, warehouse, ship, sell or
otherwise preserve, protect and dispose of such Collateral (including without
limitation all lease payments, access charges, utility charges and safety and
security charges).
 
In the event any Obligor shall fail to pay taxes, insurance, assessments, fees,
costs or expenses which it is required to pay hereunder, or fails to keep the
Collateral free from Liens (except as expressly permitted herein), or fails to
maintain or repair the Collateral as required hereby, or otherwise breaches any
obligations under the Loan Documents, the Required Lenders in their discretion,
may (but shall not be obligated to) make expenditures for such purposes and the
amount so expended (including  attorney’s fees and expenses, filing fees and
other charges) shall be payable by the Obligors on demand and shall constitute
part of the Obligations.

 
-49-

--------------------------------------------------------------------------------

 

15.         INDEMNIFICATION The Obligors agree to indemnify and hold harmless,
the Administrative Agent, the Collateral Agent, each Lender, their respective
Affiliates and each of their respective officers, directors, shareholders,
employees and agents (collectively, the “Indemnified Parties”), from and against
any and all claims, liabilities, losses, damages, costs and expenses (whether or
not such Indemnified Party is a party to any litigation), including without
limitation attorney’s fees and costs and costs of investigation, document
production, attendance at depositions or other discovery, incurred by any
Indemnified Party with respect to, arising out of or as a consequence of
(a) this Agreement or any of the other Loan Documents, including without
limitation, any failure of any Obligor to pay when due (at maturity, by
acceleration or otherwise) any principal, interest, fee or any other amount due
under this Agreement or the other Loan Documents, or any other Event of Default;
(b) the use by any Obligor of any proceeds advanced hereunder; (c) the
transactions contemplated hereunder; or (d) any claim, demand, action or cause
of action being asserted against any Indemnified Party by any other Person  in
connection with the transactions contemplated hereunder.  Notwithstanding
anything herein or elsewhere to the contrary, the Obligors shall not be
obligated to indemnify or hold harmless any Indemnified Party from any
liability, loss or damage resulting from the gross negligence, willful
misconduct or unlawful actions of such Indemnified Party or any violations by
such Indemnified Party or the Lenders of any securities laws or other laws and
regulations concerning financial institutions.  Any amount payable to the
Lenders, Administrative Agent or Collateral Agent under this Section will bear
interest at the Default Rate from the due date until paid.
 
The Obligors’ obligations under this Section 15 shall survive termination of
this Agreement and repayment of the Obligations.
 
16.         COMMUNICATIONS AND NOTICES All notices, requests and other
communications made or given in connection with the Loan Documents shall be in
writing and, unless receipt is stated herein to be required, shall be deemed to
have been validly given if delivered personally to the individual or division or
department to whose attention notices to a party are to be addressed, or by
private carrier, or registered or certified mail, return receipt requested, or
by telecopy with the original forwarded by first-class mail in all cases, with
charges prepaid, addressed as follows, until some other address (or individual
or division or department for attention) shall have been designated by notice
given by one party to the other:
 
To Obligors:
 
Access to Money, Inc.
1101 Kings Highway, STE G100
Cherry Hill, New Jersey 08034
Attention:  Michael Dolan, CFO


With a copy to:


Fox Rothschild LLP
997 Lenox Drive
Lawrenceville, NJ 08648
Attention:  Vincent A. Vietti, Esq.


To Lenders:


LC Capital Master Fund, Ltd.
680 Fifth Street, Suite 1202,
New York, NY 10019
Attention:  Richard Conway

 
-50-

--------------------------------------------------------------------------------

 

With a copy to:


Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, CA 90017,
Attention:  Melainie K. Mansfield


To Administrative Agent or Collateral Agent:


Lampe, Conway & Co., LLC
680 Fifth Street, Suite 1202,
New York, NY 10019
Attention:  Richard Conway


With a copy to:


Milbank, Tweed, Hadley & McCloy LLP
601 South Figueroa Street, 30th Floor
Los Angeles, CA 90017,
Attention:  Melainie K. Mansfield
 
17.        WAIVERS
 
17.1       Waivers In connection with any proceedings under the Loan Documents,
including, without limitation, any action by the Lenders, the Administrative
Agent or the Collateral Agent in replevin, foreclosure or other court process or
in connection with any other action related to the Loan Documents or the
transactions contemplated hereunder, the Obligors waive, to the extent permitted
by applicable law:
 
(i)           all errors, defects and imperfections of a procedural nature in
such proceedings;
 
(ii)          all benefits under any present or future laws exempting any
property, real or personal, or any part of any proceeds thereof from attachment,
levy or sale under execution, or providing for any stay of execution to be
issued on any judgment recovered under any of the Loan Documents or in any
replevin or foreclosure proceeding, or otherwise providing for any valuation,
appraisal or exemption;
 
(iii)         presentment for payment, demand, notice of demand, notice of
nonpayment, protest and notice of protest of any of the Loan Documents,
including the Note;

 
-51-

--------------------------------------------------------------------------------

 

(iv)          any requirement for bonds, security or sureties required by
statute, court rule or otherwise;
 
(v)           any demand for possession of Collateral prior to commencement of
any suit;
 
(vi)          all rights to claim or recover attorney’s fees and costs in the
event that any Obligor is successful in any action to remove, suspend or prevent
the enforcement of a judgment entered by confession; and
 
(vii)         any right to require the Lenders, the Administrative Agent or the
Collateral Agent to pursue any third Person for payment of the Obligations or
payment with respect to any of the Collateral.
 
17.2         Forbearance The Required Lenders (or the Administrative Agent
acting at the written direction of the Required Lenders) may release,
compromise, forbear with respect to, waive, suspend, extend or renew any of the
terms of the Loan Documents, without notice to or consent of any Obligor.
 
17.3         Limitation on Liability The Obligors shall be responsible for and
the Lenders, the Administrative Agent and the Collateral Agent are hereby
released from any claim or liability in connection with:
 
(i)           Safekeeping any Collateral;
 
(ii)          Any loss or damage to any Collateral;
 
(iii)         Any diminution in value of the Collateral; or
 
(iv)          Any act or default of another Person.
 
The Lenders, the Administrative Agent and the Collateral Agent shall only be,
severally and not jointly, liable for any act or omission on their respective
part constituting gross negligence or willful misconduct.  In the event any
Obligor brings suit against the Lenders, the Administrative Agent or the
Collateral Agent in connection with the transactions contemplated hereunder and
any Lender, the Administrative Agent or the Collateral Agent is found not to be
liable, the Obligors will indemnify and hold such Lender, the Administrative
Agent or the Collateral Agent harmless from all costs and expenses, including
attorney’s fees, incurred by such Lender, the Administrative Agent or the
Collateral Agent in connection with such suit.  This Agreement is not intended
to obligate the Lenders, the Administrative Agent or the Collateral Agent to
take any action with respect to the Collateral or to incur expenses or perform
any obligation or duty of any Obligor.  Obligors’ obligations under this Section
shall survive termination of this Agreement and repayment of the Obligations.
 
17.4         Waiver of Subrogation The Obligors hereby waive any right to
subrogation, reimbursement, contribution or indemnity from any Obligor in
connection with any Obligor’s obligations under the Loan Documents.

 
-52-

--------------------------------------------------------------------------------

 

18.         SUBMISSION TO JURISDICTION The Obligors hereby consent to the
jurisdiction of any state or federal court located within the State of New
Jersey, and irrevocably agree that, subject to the Required Lenders’ election,
all actions or proceedings relating to the Loan Documents or the transactions
contemplated hereunder shall be litigated in such courts, and the Obligors waive
any objection which they may have based on lack of personal jurisdiction,
improper venue or forum non conveniens to the conduct of any proceeding in any
such court and waive personal service of any and all process upon them and
consent that all such service of process be made by mail or messenger directed
to them at the address set forth in Section 16.  Nothing contained in this
Section shall affect the right of the Lenders, the Administrative Agent or the
Collateral Agent  to serve legal process in any other manner permitted by law or
affect the right of the Lenders, the Administrative Agent or the Collateral
Agent to bring any action or proceeding against any Obligor or their property in
the courts of any other jurisdiction.
 
19.          THE ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT
 
Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Section 19, the Administrative Agent and
the Collateral Agent are referred to collectively as the “Agents”)  its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental
thereto.  Without limiting the generality of the foregoing, the Agents are
hereby expressly authorized to execute any and all documents (including
releases) with respect to the Collateral and the rights of the (a) Lenders,
(b) the Administrative Agent, (c) the Collateral Agent, (d) the beneficiaries of
each indemnification obligation undertaken by any of Borrower or any Guarantor
and (e) the successors and assigns of each of the foregoing (collectively, the
“Secured Parties”) with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the Loan Documents.
 
The person serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as any Lender
and may exercise the same as though it were not an Agent, and such person and
its affiliates may provide debt financing, equity capital or other services
(including financial advisory services) to any of the Loan Parties (or any
person engaged in similar business as that engaged in by any of the Loan
Parties) as if such person was not performing the duties specified herein, and
may accept fees and other consideration from any of the Loan Parties for
services in connection with this Agreement and otherwise without having to
account for the same to the Lenders.

 
-53-

--------------------------------------------------------------------------------

 

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether an Event of Default has occurred and is continuing,
(b) neither Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that such Agent is instructed in writing to
exercise by the Required Lenders, and (c) except as expressly set forth in the
Loan Documents, neither Agent shall have any duty to disclose, nor shall it be
liable for the failure to disclose, any information relating to the Borrower or
any of the Subsidiaries that is communicated to or obtained by the person
serving as Administrative Agent and/or Collateral Agent or any of its Affiliates
in any capacity.  Neither Agent shall be liable for any action taken or not
taken by it with the consent or at the request of the Required Lenders or in the
absence of its own gross negligence or willful misconduct.  Neither Agent shall
be deemed to have knowledge of any Event of Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in any Loan Document, other
than to confirm receipt of items expressly required to be delivered to such
Agent.
 
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person.  Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon.  Each Agent may
consult with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
 
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it.  Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Loan
facility as well as activities as Agent.
 
Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may resign at any time by notifying the Lenders and the
Borrower.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor.  If no successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank.  Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations
hereunder.  The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After an Agent’s resignation hereunder, the
provisions of this Section and Sections 14.11 and 15 shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while acting as Agent.

 
-54-

--------------------------------------------------------------------------------

 

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.
 
20.         NO PREJUDICE OR WAIVER; REAFFIRMATION
 
20.1         No Prejudice or Waiver The terms of this Agreement shall not
operate as a waiver by the Administrative Agent, Collateral Agent or the Lenders
of, or otherwise prejudice the Administrative Agent’s, Collateral Agent’s or the
Lenders’ rights, remedies or powers under the Loan Documents (including the
Prior Purchase Agreement and the Transaction Documents (as defined therein)) or
under any Applicable Law.  No terms or provisions of any Loan Document or
Transaction Document, except as amended in writing signed by the Required
Lenders, are waived, modified or changed by this Agreement, and the terms and
provisions of the Loan Documents and Transaction Documents shall continue in
full force and effect.
 
20.2         Acknowledgments and Reaffirmations
 
(i)           The Borrower and the Guarantors hereby acknowledge and reaffirm
all of their obligations and duties under the Loan Documents as to all of the
Loan as evidenced by the Notes.
 
(ii)           The Borrower and the Guarantors hereby acknowledge and reaffirm
that the Collateral Agent has and shall continue to have valid, secured Liens in
the Collateral, as set forth in the Loan Documents as to all of the Loans
evidenced by the Notes.
 
21.         MISCELLANEOUS
 
21.1         Brokers The transaction contemplated hereunder was brought about
and entered into by the Lenders and the Obligors acting as principals and
without any brokers, agents or finders being the effective procuring cause
hereof.  The Obligors  represent to the Lenders, the Administrative Agent and
the Collateral Agent that the Obligors have not committed the Lenders, the
Administrative Agent or the Collateral Agent to the payment of any brokerage fee
or commission in connection with this transaction.  If any such claim is made
against the Lenders, the Administrative Agent or the Collateral Agent by any
broker, finder or agent or any other Person, the Obligors agree to indemnify,
defend and hold the Lenders, the Administrative Agent and the Collateral Agent
harmless against any such claim, at the Obligors’ own cost and expense,
including the Lenders, the Administrative Agent and the Collateral Agent’s
attorneys’ fees.  The Obligors further agree that until any such claim or demand
is adjudicated in the Lenders, the Administrative Agent and the Collateral
Agent’s favor, the amount claimed and/or demanded shall be deemed part of the
Obligations secured by the Collateral.
 
21.2         Use of the Lenders’ Names The Obligors shall not use the any name
of the Lenders, the Administrative Agent or the Collateral Agent or the name of
any Affiliate of any Lender, the Administrative Agent or the Collateral Agent in
connection with any of their business or activities except as may otherwise be
required by the rules and regulations of the Securities and Exchange Commission
or any like regulatory body and except as may be required in their dealings with
any governmental agency.

 
-55-

--------------------------------------------------------------------------------

 

21.3         No Joint Venture Nothing contained herein is intended to permit or
authorize any Obligor to make any contract on behalf of any Lender, the
Administrative Agent or the Collateral Agent nor shall this Agreement be
construed as creating a partnership, joint venture or making any Lender, the
Administrative Agent or the Collateral Agent an investor in any Obligor.
 
21.4         Survival All covenants, agreements, representations and warranties
made by the Obligors in the Loan Documents or made by or on their behalf in
connection with the transactions contemplated herein shall be true at all times
this Agreement is in effect and shall survive the execution and delivery of the
Loan Documents, any investigation at any time made by the Lenders, the
Administrative Agent or the Collateral Agent or on their behalf and the making
by the Lenders of the loans or advances to any Obligor.  All statements
contained in any certificate, statement or other document delivered by or on
behalf of  the Obligors pursuant hereto or in connection with the transactions
contemplated hereunder shall be deemed representations and warranties by  the
Obligors.
 
21.5         No Assignment The Obligors may not assign any of their rights
hereunder without the prior written consent of the Required Lenders (or the
Administrative Agent acting at the written direction of the Required Lenders),
which shall not be required to lend hereunder except to Borrower as it presently
exists.
 
21.6         Assignment or Sale by the Lenders Any Lender may sell, assign or
participate all or a portion of its interest in the Loan Documents and in
connection therewith may make available to any prospective purchaser, assignee
or participant any information relative to Obligors in its possession.  In the
event any Lender sells or assigns any portion of the Loan, Obligors shall
(a) execute and deliver to such Lender and/or to the applicable purchaser or
assignee, such substitute or replacement Note, Surety Agreements or other Loan
Documents, and (b) execute and deliver to such Lender such amendments to the
Loan Documents as such Lender may request to reflect such sale or assignment.
 
21.7         Publicity Obligors agree that the Lenders may disclose the fact of
the financing under this Agreement in the form of a “tombstone” announcement in
the print media, whether individually or part of a general advertisement.
 
21.8         Injunctive Relief Each of the Obligors expressly acknowledges and
agrees that an action for damages for any breach of the requirements of
Section 7.5 shall not be an adequate remedy at law.  In the event of any such
breach, each of the Obligors agrees to the fullest extent allowed by law that
the Lenders, the Administrative Agent and the Collateral Agent shall be entitled
to injunctive relief to restrain such breach and require compliance with such
requirements.

 
-56-

--------------------------------------------------------------------------------

 

21.9         Time is of the Essence Time is of the essence in the Obligors’
performance of their obligations under the Loan Documents.
 
21.10      All Powers Coupled With Interest All powers of attorney and other
authorizations granted to the Lenders, the Administrative Agent and the
Collateral Agent and any Persons designated by any Lenders pursuant to any
provisions of this Agreement or any of the other Loan Documents shall be deemed
coupled with an interest and shall be irrevocable so long as any of the
Obligations remain unpaid or unsatisfied.
 
21.11      Disclosure and Disclaimer Regarding Power of Attorney Obligors
acknowledge and certify as follows:
 
(i)           The Loan Documents contain provisions authorizing the Lenders, the
Administrative Agent, or the Collateral Agent to act as each Obligor’s
attorney-in-fact or agent (collectively such powers are herein after referred to
as the “Power of Attorney”).
 
(ii)           The purpose of the Power of Attorney is to give the Lenders broad
powers to execute documents, handle or sell property and otherwise act in the
name of the Obligors.
 
(iii)          The Power of Attorney is coupled with an interest and, as such,
the Lenders, the Administrative Agent or the Collateral Agent, in exercising any
of its rights under the Power of Attorney is not a fiduciary of the
Obligors.  The Lenders, the Administrative Agent and the Collateral Agent may
exercise any of their respective rights under the Power of Attorney for the sole
benefit of the Secured Parties, without regard to the interests of the Obligors.
 
(iv)           The Loan Agreement and the other Loan Documents are being
executed in connection with a commercial loan or other financial transaction for
business purposes and not primarily for personal, family or household purposes.
 
(v)           The Obligors have read and understand the Power of Attorney and
this subsection regarding disclosure and disclaimer regarding the Power of
Attorney.
 
(vi)           The Obligors have consulted with legal counsel regarding the
Power of Attorney and this subsection regarding disclosure and disclaimer
regarding the Power of Attorney.
 
21.12      Binding Effect This Agreement and all rights and powers granted
hereby will bind and inure to the benefit of the parties hereto and their
respective permitted successors and assigns and shall bind all Persons who
become bound as a borrower, guarantor or other obligor under this Agreement.

 
-57-

--------------------------------------------------------------------------------

 

21.13      Severability The provisions of this Agreement and all other Loan
Documents are deemed to be severable, and the invalidity or unenforceability of
any provision shall not affect or impair the remaining provisions which shall
continue in full force and effect.
 
21.14      No Third Party Beneficiaries The rights and benefits of this
Agreement and the Loan Documents shall not inure to the benefit of any third
party.
 
21.15      Modifications Any modification or amendment of this Agreement or any
of the Loan Documents shall be in writing signed by the parties hereto.
 
21.16      Holidays If the day provided herein for the payment of any amount or
the taking of any action falls on a Saturday, Sunday or public holiday at the
place for payment or action, then the due date for such payment or action will
be the next succeeding Business Day.
 
21.17      Law Governing This Agreement has been made, executed and delivered in
the State of New Jersey and will be construed in accordance with and governed by
the laws of such state, without regard to any rules or principles regarding
conflicts of law or any rule or canon of construction which interprets
agreements against the draftsman.
 
21.18      Integration The Loan Documents shall be construed as integrated and
complementary of each other, and as augmenting and not restricting the Lenders,
the Administrative Agent or the Collateral Agent’s rights, powers, remedies and
security.  The Loan Documents contain the entire understanding of the parties
thereto with respect to the matters contained therein and supersede all prior
agreements and understandings between the parties with respect to the subject
matter thereof and do not require parol or extrinsic evidence in order to
reflect the intent of the parties.  In the event of any inconsistency between
the terms of this Agreement and the terms of the other Loan Documents, the terms
of this Agreement shall prevail.
 
21.19      Exhibits and Schedules All exhibits and schedules attached hereto are
hereby made a part of this Agreement.
 
21.20      Headings The headings of the Articles, Sections, paragraphs and
clauses of this Agreement are inserted for convenience only and shall not be
deemed to constitute a part of this Agreement.
 
21.21      Counterparts; Facsimile Signatures The Loan Documents and any notice
or communication under the Loan Documents may be executed in one or more
counterparts, each of which shall constitute an original, but all of which
together shall constitute one and the same instrument.  Delivery of a photocopy
or telecopy of an executed counterpart of a signature page to any Loan Document
shall be effective as delivery of a manually executed counterpart of such Loan
Document.
 
21.22      Joint and Several The obligations of the Obligors under this
Agreement shall be joint and several obligations.
  
21.23      Limitation on Damages The Obligors and the Lenders, the
Administrative Agent and the Collateral Agent agree that, in any action, suit or
proceeding, in respect of or arising out of this Agreement, the Loan Documents
or the transactions contemplated hereunder, each mutually waives to the fullest
extent permitted by law, any claim for consequential, punitive or special
damages.

 
-58-

--------------------------------------------------------------------------------

 

21.24      Waiver of Right to Trial by Jury THE OBLIGORS, THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT WAIVE ANY RIGHT TO TRIAL BY JURY
ON ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (A) ARISING UNDER ANY OF THE
LOAN DOCUMENTS OR (B) IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE OBLIGORS OR THE LENDERS, THE ADMINISTRATIVE AGENT OR THE
COLLATERAL AGENT WITH RESPECT TO ANY OF THE LOAN DOCUMENTS OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE.  THE OBLIGORS, THE LENDERS, THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AGREE AND CONSENT THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE
OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO
THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH
ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE OBLIGORS, THE LENDERS, THE
ADMINISTRATIVE AGENT AND THE COLLATERAL AGENT TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.  THE OBLIGORS ACKNOWLEDGE THAT THEY HAVE HAD THE OPPORTUNITY TO
CONSULT WITH COUNSEL REGARDING THIS SECTION, THAT THEY FULLY UNDERSTAND ITS
TERMS, CONTENT AND EFFECT, AND THAT THEY VOLUNTARILY AND KNOWINGLY AGREE TO THE
TERMS OF THIS SECTION.
 
[Signature Pages Follow]

 
-59-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


BORROWER:
 
ACCESS TO MONEY, INC., a Delaware corporation
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
GUARANTORS:
 
TRM ATM ACQUISITION CORPORATION
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
LJR CONSULTING CORP.
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
TRM ATM CORPORATION
 
By:
/s/ Michael Dolan
Name/Title:
Michael Dolan, CFO
 
ACCESS TO MONEY-SL, INC.
 
By:  
/s/ Michael Dolan
Name/Title:  
Michael Dolan, CFO


 
-60-

--------------------------------------------------------------------------------

 


LENDERS:
 
LC CAPITAL MASTER FUND, LTD.
   
By:
/s/ Richard F. Conway
Name/Title:
Richard F. Conway / Director
 
CADENCE SPECIAL HOLDINGS II, LLC
   
By:
/s/ Philip Broenniman
Name/Title:
Philip Broenniman /
 
Authorized Signatory
 
ADMINISTRATIVE AGENT:
 
LAMPE, CONWAY & CO., LLC
   
By:
/s/ Richard F. Conway
Name/Title:
Richard F. Conway /
 
Managing Member
 
COLLATERAL AGENT:
 
LAMPE, CONWAY & CO., LLC
   
By:  
/s/ Richard F. Conway
Name/Title:  
Richard F. Conway /
 
Managing Member


 
-61-

--------------------------------------------------------------------------------

 